 

Exhibit 10.46

MASTER SERVICES AGREEMENT

(UNIONIZED LOCATIONS)

BY AND BETWEEN

STONEMOR OPERATING LLC

AND

RICKERT LANDSCAPING, INC.

 

 

1

 

--------------------------------------------------------------------------------

 

MASTER SERVICES AGREEMENT

(UNIONIZED LOCATIONS)

This MASTER SERVICES AGREEMENT (UNIONIZED LOCATIONS) (“Master Agreement”) is
entered into on April 2, 2020 and made effective as of April 1, 2020 (the
“Effective Date”), by and between STONEMOR OPERATING LLC, a Delaware limited
liability company (together with its successors or assigns, “Customer”), and
RICKERT LANDSCAPING, INC., a Pennsylvania corporation (“Supplier”), an Affiliate
of Moon Landscaping, Inc., a Pennsylvania corporation (“Moon”).

RECITALS

1.

Having completed one or more Pilot Periods (as defined in those certain
Transition Services Agreements executed by Customer and Moon prior to the date
hereof (the “Transition Services Agreements”)), Customer and Supplier now desire
to enter into this Master Services Agreement (Unionized Locations), pursuant to
which Customer is engaging Supplier to develop, implement and provide all manner
of property management and operational services at each of the funeral homes,
cemeteries and other properties owned by Customer, the locations of which are
identified on Schedule 1 attached hereto and made a part hereof (the
“Properties”), in accordance with the roll-out schedule attached hereto as
Schedule 1.

2.

The Properties covered by this Master Agreement represent properties where
certain of the personnel currently employed by Customer are represented by a
union (individually and collectively, the “Union”).  Subject to the terms of
this Master Agreement, Supplier agrees to make an offer of employment to certain
of Customer’s employees, including those personnel represented by a Union. In
connection therewith, Supplier agrees to recognize the Union and adopt each and
every collective bargaining agreement to which Union and Customer are bound or
enter into new collective bargaining agreements with Union (individually and
collectively, the “Collective Bargaining Agreement”).  Rickert Landscaping, Inc.
and Moon Landscaping, Inc. are Affiliated entities commonly owned and controlled
by the same parent entity (“Parent”).  Rickert Landscaping, Inc. is the entity
Parent has designated to handle all Union matters, including entering into or
adopting Collective Bargaining Agreements; accordingly, Rickert Landscaping,
Inc. is entering into this Master Services Agreement for the provision of
Services at Customer’s unionized locations. Concurrently with the execution of
this Master Agreement, Customer has entered into a Master Services Agreement
with Moon for the provision of Services at Customer’s non-unionized locations.  

3.

The purpose and objective of this Agreement is to consolidate all of Customer’s
property management and operational responsibilities under one entity, utilizing
trained personnel and customized business processes and systems.

4.

Supplier has developed, implemented and provided the Services to Customer at
certain Pilot Locations (as defined in the Transition Services Agreements) on a
scale similar to that contemplated in this Agreement; has the trained personnel
and the business processes and systems necessary to provide the Services to
Customer; and desires to provide such Services to Customer.

2

 

--------------------------------------------------------------------------------

 

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and promises made by
the parties hereto, Customer and Supplier mutually agree to the following terms
and conditions:

1.

Structure of Agreement.  The Parties agree to the terms and conditions set forth
in this Master Agreement and in the Statement of Work executed by the Parties
referencing this Master Agreement. The Statement of Work is incorporated into
this Master Agreement, and the applicable portions of this Master Agreement are
incorporated into the Statement of Work. The Statements of Work and this Master
Agreement are herein collectively referred to as the “Agreement.”

(a)Components of the Agreement. The Agreement consists of:

 

(i)

the provisions set forth in this Master Agreement and the Exhibits and Schedules
referenced herein;

 

(ii)

the Statement of Work attached hereto as Exhibit B (Statement of Work) and the
Schedules referenced therein, with such additions, deletions and modifications
as the Parties may agree; and

 

(iii)

any additional Statements of Work executed by the Parties pursuant to this
Master Agreement, including the Schedules referenced in each such Statement of
Work.

 

(b)

Definitions. All capitalized terms used in the Agreement shall have the meanings
set forth in Exhibit A (Definitions). Other capitalized terms used in the
Agreement are defined where they are used and have the meanings so indicated.

 

(c)

Statements of Work. The Services will be described in and be the subject of (i)
one or more Statements of Work executed by the Parties pursuant to this Master
Agreement, and (ii) this Master Agreement.

 

(d)

Deviations from Master Agreement, Priority. In the event of a conflict, the
terms of the Statements of Work shall be governed by the terms of this Master
Agreement, unless an individual Statement of Work expressly and specifically
notes the deviations from the terms of this Master Agreement. In the event of a
conflict, the terms of each Statement of Work shall govern the terms of the
Schedules referenced therein. In the event of a conflict, the terms of this
Master Agreement shall govern the terms of the Exhibits referenced herein.   

2.

Term of Agreement.  The Term of the Agreement will begin as of the Effective
Date and will terminate at 11:59 pm Eastern Daylight Time on December 31, 2024,
unless terminated earlier pursuant to Section 17 of this Agreement.

3.

The Services.  For purposes of this Agreement, “Services” means (i) services,
functions, responsibilities, activities, tasks and projects to be performed by
Supplier set forth in the Agreement, as they may evolve and be supplemented and
enhanced during the Term; (ii) the functions, responsibilities, activities,
tasks and projects not specifically described in the Agreement as a part of
Services which are required for the proper performance and provision of the
Services or are an inherent part of, or necessary subpart included within, the
Services;

3

 

--------------------------------------------------------------------------------

 

(iii) services, functions, responsibilities, activities, tasks and projects that
are of a nature and type that would ordinarily be performed by a company in the
Customer’s industry sector, even if not specifically described in the Agreement;
and (iv) services, functions, responsibilities, activities, tasks and projects
routinely performed by the Customer personnel and subcontractors who are
transitioned to Supplier, displaced or whose functions were displaced as a
result of the Agreement, even if not specifically described in the Agreement.

 

(a)

Obligation to Provide Services; Scheduling.

 

 

(i)

Obligation to Provide Services. Starting on the Effective Date and continuing
during the Term, Supplier shall provide the Services described in the Statement
of Work to, and perform the Services for, Customer in accordance with the
Statement of Work and the Agreement.

 

(ii)

Responsibilities. Supplier and Customer will each perform their respective
duties, obligations and responsibilities (“Responsibilities”) as set forth in
each Statement of Work. Customer’s failure to perform a Responsibility will
excuse Supplier’s obligation to perform its corresponding obligations under the
Agreement only if Supplier provides written notice to Customer of such failure
and demonstrates that: (i) Customer’s failure was the direct cause of Supplier’s
inability to perform; and (ii) Supplier could not have continued performance by
using reasonable methods, activities and procedures. In the event of (i) and
(ii), Supplier will be excused from performance of those Services impacted by
Customer’s failure to perform only to the extent that, and for so long as,
Customer’s failure to perform its Responsibilities prevents Supplier’s
performance, and provided that Supplier takes reasonable steps to mitigate the
effects of Customer’s failure to perform.

 

(iii)

Scheduling and Communication.  Customer and Supplier shall schedule Services and
track the completion of Services through a mutually acceptable scheduling and
performance tracking tool (e.g., Smartsheet), pursuant to which:

 

(A)

Customer will be responsible for task requests, quality standards and timeline
requirements;

 

(B)

Supplier will be responsible for task scheduling, resource allocation, and
current/completion status;

 

(C)

Each party to assign dedicated resources to manage and maintain access, system
privileges and capabilities for their employees; and

 

(D)

Both parties to embed mutually agreeable performance metrics and customer
complaint resolution requirements in the scheduling and performance-tracking
tool.

Customer and Supplier agree that Services will be performed in accordance with
the Work Order Management System (“WOMS”) attached hereto as Schedule 2,
including the Quality Standards described therein.  The WOMS has been prepared
by Customer and accepted by Supplier.  Any proposed updates thereto, which, from
time to time, may be necessary to reflect any substantive changes therein, will
also be prepared by Customer and provided to Supplier (either in print or
electronic

4

 

--------------------------------------------------------------------------------

 

formats) within a reasonable time prior to the implementation of such
changes.  Either Party may, from time to time, request updates or amendments to
the WOMS.

(iv)Critical, Time-Sensitive Services; Self-Remedy.  If there is a critical and
time-sensitive customer or safety-related Service (e.g., burial) that Supplier
is unable to timely perform and/or deliver, and Customer has exhausted all
available escalation pathways with Supplier, then, in order to ensure that such
Service is handled timely, Customer shall have the right to perform and/or
deliver such Service, or engage a Third Party to do so, and all costs and
expenses associated therewith that are incurred by Customer will be Supplier’s
responsibility and will be deducted from the next Service Fee installment due
Supplier.

 

 

(b)

Compliance with Laws and Policies.

 

(i)

Generally. Supplier shall perform the Services in compliance with:

 

(A)

all Laws applicable to Supplier in its performance and delivery of the Services;

 

(B)

all Laws applicable to the portion of the operations of the Customer performed
by Supplier as part of the Services, just as if the Customer performed the
Services itself, as interpreted, augmented and/or modified by the Customer
Compliance Directives (collectively, the “Customer Compliance Requirements”);
and

 

(C)

all policies and procedures of general application of the Customer as published
by Customer from time to time and delivered to Supplier.

 

(ii)

Customer Compliance Directives. From time to time Customer may instruct Supplier
in writing as to compliance with any of the Customer Compliance Requirements and
changes in Supplier’s policies and procedures relating to such compliance (a
“Customer Compliance Directive”). Supplier is authorized to act and rely on, and
shall promptly implement, each Customer Compliance Directive in the performance
and delivery of the Services, subject to the provisions of Section 3(b)(iii)
below.

 

(iii)

Regulatory Changes. Supplier shall, with Customer’s approval and at Supplier’s
expense, conform the Services in a timely manner to any changes in the
compliance matters referred to in Section (A) above. Supplier shall also, with
Customer’s approval, conform the Services in a timely manner to any change in
Customer Compliance Requirements (including Customer Compliance Directives).

 

(c)

Procedures Manuals; Training.

 

(i)

Content. Supplier shall perform the Services in accordance with the policies and
procedures documented in an operational procedures manual to be developed by
Supplier (which may include video-taped training materials) on or before May 1,
2020, and subject to the review and written approval of Customer (as approved by
Customer, each, a “Procedures Manual”). Procedures Manuals shall be written
explicitly and comprehensively enough to enable the Customer to readily
understand the Services Supplier is to perform and how such Services will be
performed.

5

 

--------------------------------------------------------------------------------

 

 

(ii)

Updates. Supplier will be responsible for the preparation of the Procedures
Manuals and will prepare and provide to Customer, in both print and electronic
formats, proposed updates thereto as necessary to reflect any substantive
changes therein within a reasonable time prior to the implementation of such
changes. Either Party may, from time to time, request updates or amendments to
the Procedures Manuals.

 

(d)

Performance and Service Levels; Partner Meetings. Supplier agrees that the
performance of the Services will meet or exceed the “Success Metrics” set forth
on Exhibit C attached hereto, and the Service level specifications described in
(or attached as a Schedule to) the Statement of Work. In order to evaluate the
quality of the Services during the Term, and to identify changes and/or
improvements to the overall program, Customer and Supplier will attend monthly
review meetings to discuss, among other things, the timing and status of the
roll-out schedule, potential changes to the Statement of Work or the Service
level specifications, New Services (if any), program improvements and
expectations. In addition, Customer and Supplier will attend quarterly business
review meetings with executive-level representatives of each Party to discuss,
among other things, growth opportunities, program improvements and
expectations.  

 

(e)

Disaster Recovery Services.  Supplier shall, within thirty (30) days of the
Effective Date or such later timeframe as may be approved by Customer, develop a
Disaster Recovery Plan adapted to the provision of the Services, which Supplier
shall have the capacity to execute and perform. The Disaster Recovery Plan shall
be subject to the review, audit and written approval of Customer. Supplier
agrees to implement, maintain and improve the Disaster Recovery Plan as
necessary to keep the plan current with applicable industry standards and best
practices, or as otherwise necessary to satisfy Supplier’s obligations under the
Agreement. Prior to implementing any material change to the Disaster Recovery
Plan, Supplier will provide Customer a copy of such change for Customer’s
consent.  Upon Supplier’s determination of a disaster or the possibility of the
occurrence of a disaster situation, Supplier shall promptly notify Customer and
implement the Disaster Recovery Plan. During any disaster, Supplier will notify
Customer daily of the status of the disaster. During a disaster, Supplier will
not give greater priority to any of its other customers in its recovery efforts
than it gives to the Customer. Upon conclusion of a disaster, Supplier will as
soon as reasonably practicable, provide Customer with an incident report
detailing the reason for the disaster and all actions taken by Supplier to
resolve and/or respond to the disaster.

 

(f)

Hazardous Materials.

 

 

(i)

Supplier shall not bring any hazardous materials onto the Properties, except for
those used in the ordinary course of landscape services. All hazardous materials
brought onto the Properties by Supplier shall be used and disposed of in full
compliance with all applicable local, county, state and federal governmental
laws and regulations and manufacturer directions.

 

(ii)

For minor releases of hazardous materials (immaterial quantities of gasoline,
oil, antifreeze, etc.), Supplier staff shall:

 

(A)

Immediately call the appropriate Customer representative at the affected
Property to report the spill and document the release of hazardous materials at
the location; and

6

 

--------------------------------------------------------------------------------

 

 

(B)

Use the spill kit (if available at the Property) to clean up the spill (all
foreman are to be trained in minor spill containment).

 

(iii)

In case of a large release, Supplier staff shall immediately report the release
to the local fire department or other applicable local agency/department,
Supplier’s manager, and the appropriate Customer representative at the affected
Property. The fire department or other applicable local agency/department will,
at Supplier’s expense if applicable, take over the incident and do one of the
following:

 

(A)

Contain the release of hazardous materials to their ability; or

 

(B)

Contact a qualified contractor, who will be paid by Supplier to handle larger
releases that the fire department or other applicable local agency/department is
not capable of handling.

 

(iv)

For all spills, Supplier shall, at its expense:

 

(A)

Evacuate employees and bystanders from the area immediately;

 

(B)

Ensure all people avoid contact with the hazardous materials;

 

(C)

Control the release to the level of its staff’s training; and

 

(D)

Retain a qualified contractor or vendor to properly dispose of the hazardous
material and document the disposal in accordance with applicable laws or
regulations and perform any remediation required by applicable laws or
regulations as a result of such release.

 

4.

New Services. During the Term, Customer may request that Supplier provide New
Services. New Services may be activities that are performed on a continuous
basis for the remainder of the Term or activities that are performed on a
project basis. If, after review of the Statement(s) of Work, it is determined
that the service could qualify as an existing Service, then the Parties will
treat such service as an existing Service and Supplier will perform such service
in accordance with its existing obligation to perform the Services. If the
service does not qualify as an existing Service, then that service will be
deemed a New Service. To request a New Service, Customer will deliver to
Supplier a written request with reasonable detail regarding such service through
the scheduling and performance tracking tool described in Section 3(a)(iii)
above (the “New Service Request”).  

Upon receipt of Customer’s New Service Request, Supplier may prepare and deliver
to Customer a written statement (the “New Service Response”) describing any
changes in products, services, assignment of personnel and other resources that
Supplier believes would be required. No New Service implementation shall occur
without the mutual agreement of the Parties to the terms and conditions of such
New Service including any additional Service Fee associated therewith. Any
agreement of the Parties with respect to New Services will be in writing, will
constitute an amendment to the Agreement and shall also become a “Service” and
be reflected in a new Statement of Work hereto or in an amendment to the
existing Statement of Work hereunder.

5.

Vehicle and Equipment Leasing. The Parties agree that Supplier has leased or
will lease from Customer the vehicles and equipment used to service the
Properties, identified on Schedule 3 attached hereto (collectively, the
“Vehicles and Equipment”), for the duration of the Term.

7

 

--------------------------------------------------------------------------------

 

 

During the Term, Supplier shall at its sole cost and expense (i) maintain the
Vehicles and Equipment in good operating condition, subject to normal wear and
tear, and (ii) undertake all repairs and preventive maintenance on the Vehicles
and Equipment in accordance with the applicable manufacturer’s recommendations.
With respect to those Vehicles and Equipment that may be leased by Customer from
third parties, Supplier agrees to utilize said Vehicles and Equipment in a
manner that does not render Customer in default under such third party leases.
Customer shall be responsible for insuring the Vehicles and Equipment for the
duration of the term. Notwithstanding anything to the contrary set forth herein,
Customer and Supplier acknowledge and agree that Supplier has been leasing
certain of the Vehicles and Equipment since the “Effective Date” identified in
each of the prior Transition Services Agreements, and that each party’s
respective obligations relative thereto commenced as of such “Effective Date”
and will continue for the duration of the Term of this Agreement in accordance
with the provisions set forth herein.

 

Customer will transfer title to all Vehicles and Equipment then owned by
Customer to Supplier at the expiration of the Term on December 31, 2024, and
thereafter, Supplier shall be solely responsible for all such Vehicles and
Equipment.

 

6.

Services Performed by Customer or Third Parties.  Supplier is engaged by
Customer on a non-exclusive basis to provide the Services under the Agreement.
Accordingly, Customer retains the right, exercisable in its sole discretion, to
perform itself, or retain Third Parties to perform, any service, function,
responsibility, activity or task that is within the scope of the Services or
would constitute a New Service.

7.

Service Fee; Property Enhancement Budgets: For Services performed during the
Term of this Agreement, Customer shall pay Supplier a bi-monthly service fee in
the amount set forth on the Pricing Schedule attached hereto as Schedule 4 (the
“Service Fee”), which Service Fee is inclusive of all applicable taxes
(including sales tax). Invoices shall be due from Supplier on the first (1st)
and fifteenth (15th) day of each calendar month, and shall be processed and paid
by Customer in the nearest following accounts payable processing cycle.  

The Service Fee may be increased by mutual consent of the parties if (1)
Customer acquires additional Properties for which Services are needed, or (2)
there is a material increase in the scope of Services described in the Statement
of Work attached hereto. The Service Fee may be decreased, but only at
Customer’s direction, if (1) Customer sells or otherwise disposes of any of the
Properties for which Services are being provided, in which event the Service Fee
will be decreased by the amount allocated to said Property or Properties as set
forth on Schedule 4 attached hereto (subject to the year over year adjustments
reflected on Schedule 4), or (2) there is a material reduction in the scope of
Services described in the Statement of Work attached hereto, in which event the
Service Fee will be decreased by an amount mutually agreed to by Customer and
Supplier.  

Customer and Supplier shall meet in the fourth quarter of each calendar year to
establish a mutually acceptable property enhancement budget for the Properties
then covered by this Agreement (each a “Property Enhancement Budget”).  The
Property Enhancement Budget shall identify for the following calendar year
additional modest Property-specific

8

 

--------------------------------------------------------------------------------

 

beautification, appearance enhancing or efficiency-driven projects, together
with pricing and timelines associated with these activities, which are outside
the normal scope of Services. To the extent there are any additional costs and
expenses associated with the projects identified in the Property Enhancement
Budget, the parties will cooperate with each other in good faith to determine
how such costs and expenses will be allocated between the parties.  

8.

Employees.

 

(a)

Customer shall identify the personnel currently employed by Customer who perform
functions related to the Services, and whose positions will be displaced as a
result of the Agreement.  Supplier agrees to make an offer of employment to each
of the employees so identified, it being understood and agreed that Supplier’s
offer of employment will reflect benefits and compensation that are commensurate
with those currently offered by Customer to said employees in order to minimize,
to the fullest extent possible, employee attrition as a result of the transition
contemplated herein.  Employees who accept such offers of employment (each, a
“Rehired Employee”) shall become an employee of Supplier as of the Effective
Date.  Effective as of the Effective Date, all Rehired Employees shall become
employees of Supplier and shall cease to be employees of Customer.  Supplier
shall be solely liable for all liabilities and obligations arising out of the
employment of such Rehired Employees that arise after the Effective Date, and
Customer shall remain liable, to the extent required by applicable Law, for all
liabilities and obligations arising out of the employment of such Rehired
Employees accrued up to but not including the Effective Date.   For the
avoidance of doubt, as to those Rehired Employees engaged by Supplier prior to
the date hereof pursuant to the Transition Services Agreements, the term
“Effective Date” as used in the preceding sentence shall mean the Effective Date
identified in each of the prior Transition Services Agreements.  

 

 

(b)

Supplier acknowledges and agrees that Rehired Employees may include personnel
represented by a Union.  Supplier covenants and agrees to recognize the Union
and adopt the Collective Bargaining Agreement or enter into a new Collective
Bargaining Agreement with Union to the extent so required.

 

 

(c)

Supplier and its employees, affiliates, agents, contractors and subcontractors
shall conduct themselves with an appropriate level of decorum when entering,
conducting work at, and leaving the Properties and shall perform all Services
and New Services in a manner that does not unreasonably disrupt, interfere with
or disturb the conduct of Customer’s business or the use or enjoyment of the
Properties by Customer or its invitees, licensees or permittees.

 

 

(d)

Supplier shall provide all labor, material, equipment and fully-trained
personnel necessary to perform the Services at the Properties.

 

 

(e)

Supplier shall perform driving and criminal backgrounds on all employees
(including all temporary employees or independent consultants) before entry onto
the Properties and annually thereafter.

 

 

(f)

Supplier is responsible for its employees’ behavior and appropriate appearance
at all times, and will require its employees to act professionally and
courteously. Supplier shall

9

 

--------------------------------------------------------------------------------

 

 

maintain strict discipline among its employees, affiliates, agents, contractors
and subcontractors at all times and will only employ persons with sufficient
skill, training, ongoing safety training and experience to perform the tasks for
which they are employed.

 

 

(g)

Supplier shall have an experienced supervisor on-site at all times when the
Services are performed and such supervisor should be bilingual as necessary.

 

 

(h)

Supplier shall provide its employees with appropriate uniforms, the style and
color of which have been approved by the Customer.

 

 

(i)

Supplier is responsible for its own tools and equipment, their maintenance, and
ensuring that all equipment remains in proper working order.

 

 

(j)

Supplier shall be responsible for ensuring that its employees, affiliates,
agents, contractors and subcontractors have received proper training and the
appropriate personal protective equipment (such as hard hats, back belts and ear
protection) to ensure safety and compliance with all applicable local, county,
state and federal governmental laws and regulations (including, without
limitation, OSHA).

 

 

(k)

All Services shall be performed in a good and workmanlike manner and in
accordance with applicable local, county, state and federal governmental laws
and regulations (including, without limitation, OSHA) and applicable
professional horticulture standards, using appropriately trained, uniformed, and
supervised personnel, and properly maintained equipment.

 

 

(l)

Any substances applied as part of the Services (including, without limitation,
fertilizers, pesticides and herbicides) shall be applied strictly in accordance
with all applicable local, county, state and federal governmental laws and
regulations by properly licensed personnel, and in accordance with the
manufacturer’s directions.

 

 

(m)

Supplier shall (and shall cause all subcontractors to), at Supplier’s expense,
maintain all applicable licenses and permits necessary for the Services.
Supplier shall provide proof of such licenses upon request.

 

9.

Engagement of Third Parties by Supplier.  If, in the performance of the
Services, Supplier determines that it must retain one or more Third Parties to
perform certain work, the cost of which exceeds $500.00, Supplier shall notify
Customer and Customer shall have the right to approve such engagement, except to
the extent the engagement is necessary in the event of an Emergency (as defined
below)  

If Supplier needs to engage the services of a Third Party in the event of an
Emergency and such engagement would be subject to Customer approval as set forth
above, Supplier will use commercially reasonable efforts to obtain such
approval; provided, however, if Supplier is unable to obtain Customer approval
either because a Customer representative is unavailable or the nature of the
Emergency is such that it requires immediate action, Supplier will be authorized
to expend costs and expenses in excess of $500.00 to the extent necessary to
mitigate the impact or consequence of the event on the other Party or the
Property and/or

10

 

--------------------------------------------------------------------------------

 

stabilize the Emergency. “Emergency” shall mean circumstances in which Supplier
believes that human life or the Property is in imminent danger or threatened and
which require immediate action to protect the Property against damage or
destruction, or prevent the occurrence of accident or injury to persons, so
threatened or occurring from any cause. In the event of an Emergency, Supplier
shall, as soon as is practicable, but not later than twelve (12) hours thereof,
notify Customer of such occurrence and of all actions taken and costs incurred
and the reasons therefor.

10.

Covenants.

 

(a)

Services. Supplier shall render Services using appropriately trained, uniformed,
and supervised personnel that have the necessary knowledge, training, skills,
experience, qualifications and resources to provide and perform the Services in
accordance with the Agreement, and shall render Services in a prompt,
professional, diligent, and workmanlike manner, consistent with industry
standards applicable to the performance of such Services, utilizing properly
maintained equipment.  

 

(b)

Continuous Improvement. Supplier shall diligently and continuously improve the
performance and delivery of the Services by Supplier and the elements of the
policies, processes, procedures and systems that are used by Supplier to perform
and deliver the Services, subject to the approval of Customer.

 

(c)

Regulatory Approvals. Supplier will timely obtain and maintain all necessary
approvals, licenses and permits (required by Law or otherwise) applicable to its
business and the provision of the Services.

11.

Representations and Warranties.

 

(a)

Representations and Warranties of Customer. Customer represents and warrants to
Supplier as follows:

 

(i)

Organization; Power. As of the Effective Date, Customer (i) is a limited
liability company, duly organized, validly existing and in good standing under
the Laws of the State of Delaware, and (ii) has full limited liability company
power to own, lease, license and operate its properties and assets and to
conduct its business as currently conducted and to enter into the Agreement.

 

(ii)

Authorized Agreement. This Agreement has been, and each Statement of Work will
be, duly authorized, executed and delivered by Customer and constitutes or will
constitute, as applicable, a valid and binding agreement of Customer,
enforceable against Customer in accordance with its terms.

 

(iii)

No Default. Neither the execution and delivery of this Agreement or any
Statement of Work by Customer, nor the consummation of the transactions
contemplated hereby or thereby, shall result in the breach of any term or
provision of, or constitute a default under, any charter provision or bylaw,
agreement (subject to any applicable consent), order, or Law to which Customer
is a Party or which is otherwise applicable to Customer.

 

(b)

Representations and Warranties of Supplier. Supplier represents and warrants to
Customer as follows:

11

 

--------------------------------------------------------------------------------

 

 

(i)

Organization; Power. As of the Effective Date, Supplier (i) is a corporation,
duly organized, validly existing and in good standing under the Laws of the
State of Pennsylvania, and (ii) has full corporate power to own, lease, license
and operate its properties and assets and to conduct its business as currently
conducted and to enter into the Agreement.

 

(ii)

Authorized Agreement. This Agreement has been and each Statement of Work will be
duly authorized, executed and delivered by Supplier and constitutes or will
constitute, as applicable, a valid and binding agreement of Supplier,
enforceable against Supplier in accordance with its terms.

 

(iii)

No Default. Neither the execution and delivery of this Agreement or any
Statement of Work by Supplier, nor the consummation of the transactions
contemplated hereby or thereby, shall result in the breach of any term or
provision of, or constitute a default under, any charter provision or bylaw,
agreement (subject to any applicable consent), order or Law to which Supplier is
a Party or that is otherwise applicable to Supplier.

 

(iv)

Consents. Except as otherwise provided in the Agreement, no authorizations or
other consents, approvals or notices of or to any Person are required in
connection with (i) the execution, delivery and performance by Supplier of the
Agreement, (ii) the development, implementation or operation of the equipment
and systems necessary for Supplier to perform the Services in accordance with
the applicable provisions of the Agreement and in compliance with all applicable
Laws and Customer Compliance Requirements and Supplier regulatory requirements,
or (iii) the validity and enforceability of the Agreement.

 

(v)

Performance Warranty. The Services will conform to the description of the
Services set forth in each Statement of Work and to general industry standards
for the Services and products offered by Supplier pursuant to the Agreement.

 

(vi)

Equipment. Supplier shall maintain the Equipment so that it operates in
accordance with its specifications, including (i) maintaining Equipment in good
operating condition, subject to normal wear and tear, and (ii) undertaking
repairs and preventive maintenance on Equipment in accordance with the
applicable Equipment manufacturer’s recommendations.

 

(vii)

No Litigation. There is no action, suit, proceeding or investigation pending or,
to Supplier’s knowledge, threatened, that questions the validity of the
Agreement or Supplier’s right to enter into the Agreement or any Statement of
Work or to provide any of the Services.

 

(c)

Pass-Through Warranties. In the event Supplier purchases or procures any Third
Party products or services for the Customer in connection with the provision of
the Services, in addition to the foregoing representations, warranties and
covenants, Supplier shall pass through or assign to the Customer the rights
Supplier obtains from the manufacturers and/or vendors of such products and
services (including warranty and indemnification rights), all to the extent that
such rights are assignable. To the extent that such rights are not assignable by
Supplier, Supplier agrees that the Customer may assert or enforce any right
Supplier may have to enforce such representations, warranties and

12

 

--------------------------------------------------------------------------------

 

 

covenants, or if such can only be enforced by Supplier under its own name, upon
written request by the Customer, Supplier shall take all reasonable action
requested by the Customer to enforce such representations, warranties and
covenants.

 

(d)

Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY
STATEMENT OF WORK, THE PARTIES MAKE NO REPRESENTATIONS, WARRANTIES OR
CONDITIONS, EXPRESS OR IMPLIED, REGARDING ANY MATTER, INCLUDING THE
MERCHANTABILITY, SUITABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE, OR
RESULTS TO BE DERIVED FROM THE USE OF ANY SERVICE, DELIVERABLES OR OTHER
MATERIALS PROVIDED UNDER THIS AGREEMENT.

12.Insurance; Waiver of Subrogation:  

 

(a)

Insurance. During the Term, Supplier will maintain, at Supplier’s sole cost and
expense, general liability insurance, automobile liability insurance, and
workers’ compensation insurance covering the activities of Supplier and any
person or entity acting for or on behalf of Supplier (including, without
limitation, the Supplier Parties (as hereinafter defined)) at the Properties
and/or in connection with the Services and any Statement of Work.  Such
insurance shall be in commercially reasonable amounts.  Evidence of such
insurance will be provided to Customer upon signing of this Agreement and
thereafter upon request.  Without limiting the foregoing, Supplier agrees to
insurance coverage in the following minimum amounts:  (i) Commercial General
Liability with limits of not less than $2,000,000.00 per occurrence and
$2,000,000.00 in the aggregate, which shall include contractual liability,
personal injury protection and completed operations coverage (including coverage
for the indemnity clauses provided by Supplier), (ii) Commercial Automobile
Liability covering owned, hired and non-owned vehicles with limits of
$1,000,000.00 combined single limit each occurrence, and (iii) Workers’
compensation insurance in an amount required by applicable Law.  The insurance
described in clauses (i) and (ii) shall include Customer, StoneMor Inc.,
StoneMor Partners L.P., StoneMor Operating LLC and any additional parties
specified by Customer as additional insureds. Each of the above policies will be
primary and non-contributory with respect to any policies carried by any
additional insured. Any coverage carried by Customer shall be excess insurance.
Such insurance shall be placed with reputable insurance companies licensed or
authorized to do business in the states in which the Properties are located, and
have a minimum Best’s rating of A-/VII.  

 

(b)

Waiver of Subrogation. To the fullest extent permitted by applicable Law,
Supplier agrees to look solely to its insurers, and does hereby release and
waive any and all rights it has now, or may have in the future, to recover
against Customer, or any of its respective trustees, beneficiaries, general or
limited partners, directors, officers, agents, servants, subsidiaries,
affiliates or employees (collectively, the “Releasees”) for loss or damage to
personal property, and for claims of injury to, or death of, employees of
Supplier in any way relating to or resulting from the performance of the
Services, including claims for contribution, indemnity or reimbursement of
worker’s compensation benefits. Supplier hereby agrees that its insurers (and
the insurers of any Supplier subcontractors)

13

 

--------------------------------------------------------------------------------

 

 

shall waive all rights of subrogation with respect to claims against the
Releasees arising out of the Services. The Customer does not assume any
liability of any nature or kind for bodily injuries or property damages, or any
other damages, arising out of Supplier’s performance of the Services.

13.Conduct.  Notwithstanding anything in this Agreement to the contrary,
Supplier acknowledges that the Properties are operated as cemeteries, funeral
homes and/or related uses and that Supplier and its employees, affiliates,
invitees, licensees, agents, consultants, contractors and subcontractors
(collectively, the “Supplier Parties”) shall conduct themselves with an
appropriate level of decorum when entering, working on, and leaving the
Properties.  Supplier and the Supplier Parties shall perform all Services in a
manner that does not unreasonably disrupt, interfere with or disturb the conduct
of Customer’s business or the use or enjoyment of the Properties by Customer, or
its invitees, licensees or permittees.

14.

Cemetery Operations; Burial Issues.  Supplier acknowledges and agrees that
Supplier may be required to perform one or more of the following tasks as part
of the Services, either independently (without assistance or involvement by
Customer), or in conjunction with Customer: (i) garden mapping, pinning,
surveying and layout of burial spaces; (ii) excavating graves; (iii) installing
vaults, concrete crypts and urns; (iv) opening and closing graves, niches and
crypts; (v) setting up markers, crypt bars and niche bars; (vi) maintaining
accurate records and (vii) ensuring the accuracy of interments and entombments
(collectively, the “Cemetery Operations”).  Supplier further acknowledges and
agrees that wrongful burial issues (“Burial Issues”) may result from a failure
to follow Cemetery Procedures (defined below) or properly perform the Cemetery
Operations, which failure may expose Customer to third party claims by customers
of the cemetery and their families.  

 

(a)

Obligations.

 

(i)

Supplier agrees to perform the Cemetery Operations in accordance with Customer’s
established policies and procedures, including, without limitation, Customer’s
blind-check process (collectively, the “Cemetery Procedures”).  Supplier will
refrain from modifying any of the Cemetery Procedures without Customer’s prior
review and approval.

 

(ii)

In the event Supplier becomes aware of a potential Burial Issue, Supplier shall
immediately notify Customer and request further instruction.  Supplier shall not
attempt to remedy a potential Burial Issue or take any other corrective action
including, by way of example and without any limitation, moving a misplaced pin,
without, in each instance, Customer’s prior approval.  

 

(iii)

Supplier agrees to cooperate with, and otherwise assist, Customer in promptly
resolving any Burial Issue in the manner and within the timeframe established by
Customer in order to mitigate third party claims by customers of the cemetery
and their families.

 

(iv)

To the extent Customer has to defend itself against a third party claim alleging
a wrongful burial issue, about which Supplier has knowledge or other relevant
information, Supplier agrees to cooperate, and to cause Supplier’s employees to

14

 

--------------------------------------------------------------------------------

 

 

cooperate, with Customer and to provide any such information that Customer may
reasonably request regarding such matter.

 

(b)

Liability. Subject to Customer’s approval rights set forth in Section 14(a)
hereof, Supplier shall, at Supplier’s sole cost and expense, correct any and all
Burial Issues that occur as a direct or indirect result of Supplier’s acts or
omissions, or the acts or omissions of the Supplier Parties.

15.

Repairs.  

 

(a)

Repairs Generally.  Supplier shall, at Supplier’s sole cost and expense, repair
and restore any damage to the Properties occurring as a result of the Services
or of any act or omission of Supplier or any of the Supplier Parties, including
without limitation, replacing any damaged marker, memorial or bench. Supplier
will perform such repair or restoration within thirty (30) days of demand by
Customer, and if Customer performs such repair or restoration on Supplier’s
behalf, Supplier shall pay the costs thereof to Customer within thirty (30) days
of the delivery by Customer of an invoice. Customer shall have the right to
deduct from payments of the Service Fee the amount of any invoice for damage
that has been outstanding for more than thirty (30) days.

 

(b)

Vault Damage. In the case of vault damage, if such damage occurs during the
initial opening of the vault and prior to closing, Supplier is required to
replace the damaged vault (or such component thereof, as may be applicable) at
Supplier’s sole cost and expense.  If, however, the damage occurs in the course
of re-opening the vault, Supplier and Customer will each bear one-half (i.e.,
50%) of the cost to replace such damaged vault (or such component thereof, as
may be applicable).  

This Section shall survive termination of this Agreement.

16.

Independent Contractor/Personnel/Subcontractors; Outsourced Landscaping
Agreements.  

 

(a)

Independent Contractor/Personnel/Subcontractors. In providing the Services under
this Agreement it is expressly agreed that Supplier is acting as an independent
contractor and not as an employee of Customer.  Customer and Supplier
acknowledge that this Agreement is exclusively a contract for service.  Subject
to Section 8 hereof, Supplier shall have at all times a sufficient number of
capable personnel to enable it to perform its duties hereunder.  Only fully
qualified, experienced and competent persons shall be assigned to provide the
Services. Supplier shall be responsible for the performance of all such
personnel and all independent contractors, subcontractors and consultants
retained or engaged by Supplier to assist Supplier in performing its duties
hereunder.  Supplier shall be responsible for all matters pertaining to the
assignment and performance of personnel either employed by Supplier or provided
by contract to Supplier to assist Supplier in performing its duties hereunder.
Supplier shall be solely responsible for the payment of compensation (including
provision for employment taxes, federal, state and local income taxes, workers
compensation and any similar taxes) and benefits associated with the employment
of Supplier’s personnel. Furthermore, Supplier shall fully comply with all
applicable laws and regulations relating to workers’ compensation, social
security, income and withholding pay, unemployment insurance, hours of labor,
wages,

15

 

--------------------------------------------------------------------------------

 

 

working conditions and other employer-employee related matters with respect to
any personnel who are employees of Supplier. In no event shall Customer be the
employer of such personnel, contractors and consultants, and Customer shall have
no liability to such employees, contractors and consultants for their
compensation.  Supplier is responsible for paying, and complying with reporting
requirements for, all local, state and federal taxes related to payments made to
Supplier under this Agreement.  

 

(b)

Outsourced Landscaping Agreements.  Without limiting anything set forth in
clause (a) above, Supplier hereby acknowledges and agrees that Services will be
performed at the Outsourced Sites by the applicable third party listed on
Schedule 5 until the date specified therein (unless cancelled, terminated or
renewed in accordance with the applicable Assigned Agreement), and further
reaffirms that all such Services shall adhere to the terms of this
Agreement.  During the Term of this Agreement, Supplier will be required to
notify Customer, through the WOMS, when a third party is scheduled to perform
Services at a Property.  Moreover, not less than once per calendar year,
Supplier will provide Customer with an update to Schedule 5, which identifies
all of the sites where Services are to be performed by third parties, and the
third parties performing such Services; this information will be required
whether or not said third parties are engaged pursuant to an Assigned Agreement
or a new third-party agreement entered into by Supplier during the Term.  

17.

Termination.

 

(a)

Either Supplier or Customer may terminate this Agreement without cause upon one
hundred (180) days’ prior written notice to the other party.  

 

(b)

If either party breaches the terms of this Agreement and fails to cure such
breach within ten (10) days after written notice from the non-breaching party
specifying such breach, then the non-breaching party may elect to immediately
terminate this Agreement by written notice to the breaching party.  In addition
to and without limiting the foregoing, if Customer fails to timely pay any
undisputed Service Fees due under this Agreement and such failure continues for
five (5) business days after written notice, then Supplier thereafter may elect
while such failure exists, in its sole discretion, to (i) delay or cancel
Services upon written notice to Customer, and/or (ii) immediately terminate this
Agreement upon written notice to Customer.  If this Agreement is terminated in
accordance with its terms, any Services Fees shall be prorated on a per diem
basis for Services performed until the date of termination, and such termination
shall not release either party for liability for failure to perform any of the
duties or obligations of either party required to be performed prior to such
termination or any obligations under this Agreement stated to survive
termination.

 

(c)

Either Supplier or Customer may immediately terminate this Agreement upon
written notice to the other party if (i) the other party becomes insolvent or is
unable to pay its debts, or makes an assignment for the benefit of creditors,
(ii) the other party enters into or files (or has filed or commenced against it)
a petition, arrangement, application, action or other proceeding seeking relief
or protection under the bankruptcy Laws of the United States or any similar Laws
of the United States or any state of the United States or (iii)

16

 

--------------------------------------------------------------------------------

 

 

all or substantially all of the other party’s property is levied upon or
scheduled to be sold in a judicial proceeding.  

18.

Indemnities.

 

(a)

Indemnity by Supplier. Supplier agrees to indemnify and hold harmless Customer,
its Affiliates, and the respective current, future and former officers,
directors, members, employees, agents, successors and assigns of each of the
foregoing, and each of the foregoing persons or entities (the “Customer
Indemnitees”) on demand, from and against any and all Losses incurred by any of
them, and shall defend the Customer Indemnitees against all Claims arising from
or in connection with:

 

(i)

All Claims arising out of, resulting from or related to the negligence or
wrongful acts or omissions of Supplier or any Supplier Parties, or any breach or
default by Supplier of this Agreement;

 

(ii)

all Claims by employees of Supplier or any of its Affiliates or subcontractors
arising out of or relating to the Agreement or the Services, except to the
extent caused by the gross negligence or willful misconduct of the Customer or
any of its Affiliates or subcontractors (but excluding Supplier and Supplier
Parties from such exception);

 

(iii)

all Claims arising out of, resulting from or related to any act or omission of
Supplier in its capacity as an employer of an individual and arising out of or
relating to (i) federal, state or other Laws or regulations for the protection
of individuals who are members of a protected class or category of individuals,
(ii) sexual discrimination or harassment, and (iii) any other aspect of the
employment relationship or its termination (including claims for breach of an
express or implied contract of employment) which arose when the individual
asserting the claim, demand, charge, actions, cause of action or other
proceeding was or purported to be an employee of, or candidate for employment
by, the Supplier;

 

(iv)

all Claims related to damage to tangible or intangible personal or real property
resulting from, arising out of or related to the acts of Supplier or any
Supplier Parties that are outside of their provision of the Services while
present on the Properties;

 

(v)

all Claims for personal injuries, death or damage to tangible or intangible
personal or real property, including claims of any employee of the Customer, to
the extent caused by acts or omissions of Supplier or any Supplier Parties;

 

(vi)

all Claims arising from a violation of any Law applicable to Supplier and/or any
Supplier Party or to the Customer, by Supplier or any Supplier Party;

 

(vii)

all Claims arising from fraud or theft committed by, or the willful misconduct
of, Supplier or any Supplier Party;

 

(viii)

all Claims for Supplier’s tax liabilities arising from Supplier’s provision of
Services;

17

 

--------------------------------------------------------------------------------

 

 

(ix)

all Claims arising out of the failure of Supplier to obtain, or cause to be
obtained, any consent or approval required for the Customer to receive and use
the Services, or any component thereof, to the full extent provided in the
Agreement;

 

(x)

all Claims arising out of Supplier’s breach of its obligations under Section
3(b) (Compliance with Laws), or Section 14 (Cemetery Operations; Burial Issues)
of the Agreement;

 

(xi)

all Claims that any personnel supplied by Supplier, its Affiliates and/or their
permitted subcontractors under the Agreement is an employee or agent of the
Customer, including: (i) the cost of any employee benefits Customer is required
to provide to or pay for on behalf of any personnel supplied by Supplier, its
Affiliates and/or their permitted subcontractors; and (ii) any Claim brought by
any personnel supplied by Supplier, its Affiliates and/or permitted
subcontractors against any Customer Indemnitee based upon the employer-employee
relationship;

 

(xii)

any Claims arising out of Supplier’s breach of its representations or warranties
set forth in the Agreement; and

 

(xiii)

all Claims by, or increases in the charges payable to, the Third Party Providers
under the Third Party Agreements caused by or arising out of any breach of the
Agreement by Supplier or its Affiliates or subcontractors, or failure to
properly and timely perform any duty or responsibility that Supplier or any of
its Affiliates or subcontractors has under the Agreement, except to the extent
caused by any breach of the Agreement by Customer or its Affiliates or
contractors (but excluding Supplier and its Affiliates and subcontractors from
such exception).

For the avoidance of doubt, Supplier shall be solely liable for, and shall fully
indemnify Customer Indemnitees against, any claims arising from injury to, or
death of, any Rehired Employee (whether engaged pursuant to the prior Transition
Services Agreements or this Agreement) in any way relating to or resulting from
the performance of the Services, including claims for contribution, indemnity or
reimbursement of worker’s compensation benefits.

 

(b)

Indemnity by Customer.  Customer agrees to indemnify and hold harmless Supplier,
its Affiliates, and the respective current, future and former officers,
directors, members, employees, agents, successors and assigns of each of the
foregoing, and each of the foregoing persons or entities (the “Supplier
Indemnitees”) on demand, from and against any and all Losses incurred by any of
them, and shall defend the Suppler Indemnitees against all Claims arising from
or in connection with:

 

(i)

All Claims arising out of, resulting from or related to the negligence or
wrongful acts or omissions of Customer or any Customer Parties, or any breach or
default by Customer of this Agreement.

This Section shall survive termination of the Agreement.

19.

Limitation of Liability.  NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES
ARISING OUT OF THIS AGREEMENT OR ANY RESULTING OBLIGATION, WHETHER IN AN ACTION
FOR OR ARISING OUT OF BREACH OF CONTRACT, TORT OR ANY OTHER CAUSE OF ACTION
(EXCEPT THAT THE

18

 

--------------------------------------------------------------------------------

 

FOREGOING SHALL NOT APPLY TO ANY CLAIMS BY A THIRD PARTY FOR WHICH SUPPLIER IS
OBLIGATED TO INDEMNIFY CUSTOMER PURSUANT TO THIS AGREEMENT).  NO DIRECT OR
INDIRECT CONSTITUENT MEMBER OF CUSTOMER, NOR ANY TRUSTEE, BENEFICIARY,
SHAREHOLDER, PARTNER, MEMBER, MANAGER, OFFICER, DIRECTOR, EMPLOYEE OR OTHER
AGENT OF CUSTOMER, SHALL HAVE ANY LIABILITY IN CONNECTION WITH THIS AGREEMENT.

20.

Notices.  All notices, demands, requests, consents, approvals and other
communications required or permitted to be given hereunder or which are to be
given with respect to this Agreement shall be in writing and delivered
personally, by overnight air courier service, by email, or by U.S. certified or
registered mail, return receipt requested, postage prepaid, to the parties at
their respective addresses set forth below, and the same shall be effective upon
receipt if delivered personally, one (1) business day after depositing with an
overnight air courier, or two (2) business days after depositing in the mail, or
immediately, upon transmission (as confirmed by electronic confirmation of
transmission generated by the sender’s machine) for any notice given by email:

If to Customer:

 

c/o StoneMor Partners L.P.

3600 Horizon Boulevard, Suite 100

Trevose, PA 19053

Attn: Tom Connolly

Office: 215-826-2808

Email: tconn@stonemor.com

 

With a copy to:

 

c/o StoneMor Partners L.P.

3600 Horizon Boulevard, Suite 100 

Trevose, PA 19053

Attn: Lorena L. Trujillo, Assistant General Counsel

Office: 215-826-2865

Email: ltrujillo@stonemor.com

 

If to Supplier:

Rickert Landscaping, Inc.

c/o Moon Landscaping

145 Moon Rd

Box 673

Chesapeake City, MD 21915

Attn: William Hutchins

V.P. and General in-house Counsel

Office: 443-350-3674

Email: bhutchins@moonlandscaping.com

19

 

--------------------------------------------------------------------------------

 

 

21.

Miscellaneous.

 

(a)

Attorneys’ Fees and Costs: In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees
and costs.

 

(b)

Waiver of Jury Trial:  THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT.

 

(c)

Governing Law; Jurisdiction:  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania.  This Agreement
shall not be more strictly construed against one party or the other by reason of
the rule of construction that a document is to be construed most strictly
against the party who itself or through its agent prepared the same, it being
agreed that the agents of all parties hereto have participated in the
preparation of this Agreement.  Both parties expressly agree that any and all
legal proceedings arising under this Agreement will be brought exclusively in
the state and federal courts located in the Commonwealth of Pennsylvania.

 

(d)

Binding Effect:  This Agreement shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns.  Notwithstanding the
foregoing, neither this Agreement nor any interest herein may be assigned or
transferred, voluntarily or by operation of law, by Supplier without Customer’s
prior written consent, which may be withheld in Customer’s sole discretion.  

 

(e)

No Waiver:  No waiver of any of the provisions of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver, nor shall a waiver
in any instance constitute a waiver in any subsequent instance.  No waiver shall
be binding unless executed in writing by the party making the waiver.

 

(f)

Waiver And Release Of Lien Rights:  To the extent permitted by applicable law,
Supplier specifically waives and releases any claims it may have to a lien on or
with respect to the Properties or any other assets of Customer, and shall not
file any notice of claim or assert any lien or claim of lien with respect to any
amounts that may be due to it. Supplier shall, from time to time, execute such
lien waivers and releases as may be reasonably required by Customer or to
otherwise effectuate this provision.

 

(g)

Entire Agreement: This Agreement, including any schedules and exhibits attached
hereto, shall constitute the entire Agreement between the parties hereto, and no
modification thereof shall be effective unless made by supplemental agreement in
writing executed by the parties hereto.

 

(h)

Severability: If any term or provision of this Agreement or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Agreement shall be valid and be enforced to the fullest extent
permitted by law.

20

 

--------------------------------------------------------------------------------

 

 

(i)

Counterparts; Electronic Signatures: This Agreement may be executed and
delivered in any number of counterparts, each of which so executed and delivered
shall be deemed to be an original and all of which shall constitute one and the
same instrument.  Facsimile and electronically transmitted signatures (such as a
PDF) shall for all purposes be treated as originals.

 

(j)

Rules of Construction. (a) Words in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
gender as the context requires, (b) the word “including” and words of similar
import shall mean “including, without limitation,” (c) provisions shall apply,
when appropriate, to successive events and transactions, and (d) the headings
contained herein are for reference purposes only and shall not affect in any way
the meaning or interpretation of the Agreement.

 

(k)

Further Assurances. During the Term and at all times thereafter, each Party
shall provide to the other Party, at its request, reasonable cooperation and
assistance (including the execution and delivery of affidavits, declarations,
oaths, assignments, samples, specimens and any other documentation) as necessary
to effect the terms of the Agreement.  

 

(l)

Force Majeure. Each Party will be excused from performance under the Agreement
for any period and to the extent (and only to the extent) that it is prevented
from or delayed in performing any obligations pursuant to the Agreement, in
whole or in part, as a result of a Force Majeure Event. If either Party is
prevented from, or delayed in performing any of its obligations under the
Agreement by a Force Majeure Event, it shall promptly notify the other Party
verbally (to be confirmed in writing within twenty-four (24) hours of the
inception of the delay) of the occurrence of a Force Majeure Event and describe,
in reasonable detail, the circumstances constituting the Force Majeure Event and
of the obligations, the performance of which are thereby delayed or prevented.
The Party claiming that a Force Majeure Event has occurred shall continue to use
commercially reasonable efforts to mitigate the impact or consequence of the
event on the other Party and to recommence performance whenever and to whatever
extent possible without delay. In the event of any Force Majeure Event, Customer
shall not pay any fees in respect of the Services so affected.

[SIGNATURE PAGE FOLLOW

21

 

--------------------------------------------------------------------------------

 

By signing this Agreement in the space provided below, each party hereby
represents and confirms that it has full power and authority to enter into this
Agreement on its own behalf, and that this Agreement is a legally binding
obligation of such party.  

 

CUSTOMER:

 

STONEMOR OPERATING LLC,

a Delaware limited liability company

 

 

By:

/s/ Tom Connolly

Name:

Tom Connolly

Title:

SVP, Business Planning & Operations

 

 

[Signatures continue on following page.]




[Signature Page to Master Services Agreement]

 

--------------------------------------------------------------------------------

 

SUPPLIER:

 

RICKERT LANDSCAPING, INC.,

a Pennsylvania corporation

 

 

By:

/s/ William Hutchins

Name:

William Hutchins

Title:

President

 

 

 

 

[Signature Page to Master Services Agreement]

 

--------------------------------------------------------------------------------

 

Exhibit A. Definitions.

 

“Affiliate” means, with respect to a Party, any entity at any tier that
controls, is controlled by, or is under common control with that Party. For
purposes of this definition, the term “control” (including with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of an entity, whether through the ownership of
voting securities, by trust, management agreement, contract or otherwise.

“Assigned Agreements” means those certain landscaping agreements originally
executed by Customer (or an Affiliate thereof) pursuant to which Customer
engaged one or more third parties to perform landscaping and other services at
the sites identified on Schedule 5 attached hereto (the “Outsourced
Sites”).  Customer has assigned to Supplier, and Supplier has assumed from
Customer, all of Customer’s right, title and interest in and to Assigned
Agreements pursuant to that certain Landscape Services Agreement (Outsourced
StoneMor Sites—2020) dated as of December 20, 2019 executed by and between
Customer and Supplier.

“Claim” means any civil, criminal, administrative, regulatory or investigative
action or proceeding commenced or threatened by a Third Party, including
Governmental Authorities and regulatory agencies, however described or
denominated.

“Customer Equipment” means those machines, equipment, materials and other
components necessary to provide the Services that are owned by Customer.

“Disaster Recovery Plan” means a disaster recovery plan developed by Supplier in
accordance with Section 3(e).

“Equipment” means Customer Equipment and Supplier Equipment.

“Force Majeure Event” means an event(s) meeting both of the following criteria:

Caused by any of the following: (a) catastrophic weather conditions or other
extraordinary elements of nature or acts of God (other than localized fire or
flood); (b) acts of war (declared or undeclared), acts of terrorism,
insurrection, riots, civil disorders, rebellion or sabotage; and (c)
quarantines, embargoes and other similar unusual actions of federal, provincial,
local or foreign Governmental Authorities. Force Majeure Events generally do not
include (i) vandalism, (ii) the regulatory acts of Governmental Authorities,
(iii) Supplier’s inability to obtain hardware or software, on its own behalf or
on behalf of Customer, or its inability to obtain or retain sufficient qualified
personnel, except to the extent such inability to obtain hardware or software or
retain qualified personnel results directly from the causes outlined above, or
(iv) any failure to perform caused solely as a result of a Party’s lack of funds
or financial ability or capacity to carry on business; and

The non-performing Party is without fault in causing or failing to prevent the
occurrence of such event, and such occurrence could not have been prevented or
circumvented through the use of commercially reasonable alternative sources,
workaround plans or other means.

“Governmental Authority” means any nation or government, any federal, state,
province, territory, city, town, municipality, county, local or other political
subdivision thereof or thereto, any quasi-Governmental Authority, and any court,
tribunal, arbitral body, taxation authority, department, commission, board,
bureau, agency, instrumentality thereof or thereto or otherwise

Exhibit A-1

 

--------------------------------------------------------------------------------

 

which exercises executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Law” means all applicable laws (including those arising under common law),
statutes, codes, rules, regulations, reporting or licensing requirements,
ordinances and other pronouncement having the effect of law of the United
States, any foreign country or any domestic or foreign state, county, city,
province or other political subdivision, including those promulgated,
interpreted or enforced by any Governmental Authority. Law includes Privacy
Laws.

“Losses” means any judgments, settlements, awards, losses, charges, liabilities,
penalties, interest claims (including Taxes and all related interest and
penalties incurred directly with respect thereto), however described or
denominated, and all related reasonable costs, expenses and other charges
(including all reasonable attorneys’ fees and reasonable internal and external
costs of investigations, litigation, hearings, proceedings, document and data
productions and discovery, settlement, judgment, award, interest and penalties),
however described or denominated.

“New Services” means the functions, responsibilities, activities, tasks and
projects outside the scope of the Services that Supplier may provide to the
Customer on terms to be agreed upon pursuant to Section 4.

“Party” or “Parties” means Customer and/or Supplier, as parties to the Master
Agreement.

“Statement of Work” means a statement of work entered into by the Parties
describing the Services to be provided by Supplier under that Statement of Work
and the attached Schedules.

“Service Level Agreement” means the schedule to each Statement of Work
specifying the Service Level Specifications applicable to the Services described
in each such Statement of Work, remedies for Supplier’s failure to comply with
such Service Level Specifications, including applicable Service level credits,
procedures for modifying and improving Service Level Specifications and related
provisions.

“Service Level Specifications” means the standards of performance to be met or
exceeded by Supplier in providing the Services, as set forth in the applicable
Service Level Agreement.

“Supplier Equipment” means all equipment owned or leased by Supplier that is
used, directly or indirectly, to provide the Services.

“Tax” means federal, state and local sales, use and other similar types of
transfer taxes or fees, however designated or imposed, which are in the nature
of a transaction tax or fee, but not including any taxes, duties or fees imposed
on or measured by net or gross income or gross receipts, capital stock or net
worth or in the nature of an income, capital, franchise, or net worth tax.

“Third Party” means a business or entity other than the Customer or the Supplier
or any of their respective Affiliates.

“Third Party Agreements” means those agreements for which Supplier has
undertaken financial, management, operational, use, access and/or administrative
responsibility and/or benefit in connection with the provision of the Services,
and pursuant to which the Customer has contracted with a Third Party Provider to
obtain any Third Party products, software and/or services that will be used,
accessed and/or managed in connection with the Services.

Exhibit A-2

 

--------------------------------------------------------------------------------

 

“Third Party Provider” means a business or entity other than the Customer or the
Supplier or any of their respective Affiliates that provides products, software
and/or services under a Third Party Agreement.

 

Exhibit A-3

 

--------------------------------------------------------------------------------

 

Exhibit B (Statement of Work)

(See attached)

 

Exhibit B

 

--------------------------------------------------------------------------------

 

STONEMOR - MOON MSA EXHIBIT B (Statement of Work) & SCHEDULE 2 (Work Order
Management System): Cemetery and Funeral Home Maintenance

 

Cemetery & Funeral Home Maintenance

Events

Category

Descriptions

Instructions

Time Constraints

Urgency

Work Orders

Metrics/Criteria

Success

MTTR - response time and

resolution

 

 

 

 

Scheduled or Unscheduled Events

 

 

 

 

Space Verificaton

 

 

 

 

Probbing/Space Verification

GM or ADMIN will find/locate spaces for sales reps and customers. This will
include space and lot verification. Space and Lot information will be sent to
Supplier.

Supplier will perform any surveying needed for the location.

Blind check procedures: Supplier will perform blind check procedures to avoid
compliance issues to avoid missed burials. This blind check procedures will also
need to occur for at-need sales or pre need becoming at need

Maintenance will be in charge of locating the lot and placing flags in that
spot, the family will then confirm this is the correct spot

Final sign off performed by the location Admin

<24 hrs

High

GM and/or Admin will submit WO to Supplier

Space Verification

Completed or No

Timing of completion

 

 

 

 

 

 

 

 

 

 

 

Unscheduled Events*

 

 

 

 

 

 

Outdoor Cermonies

 

 

 

 

 

Setup, Opening/Lowering (Interment Service Prep), Service procedures and
Equipment

Prior to the event, supplier will be responsible for the carpeting, putting out
chairs, mowing/trimming a ~100 ft radius to the plot prior to the service and
setting up tents for the ceremonies, specifications will be defined during the
pilot program These events can happen any day and at short notice.

Supplier will be required to have staff in place to service any request

Supplier will be responsible for opening the graves and installing both the
vault and casket. In some cases, vaults will have been preinstalled, if damage
occurs to vaults, refer to “Replacement” section.

During the service the crew should be mindful of the family and attendees. For
example, but not limited to: avoiding the area of the service, noise levels,
overall conduct.

Clean up and filling in grave accordingly and Radius for additional treatment
completed (~100ft)

Supplier will be responsible to maintain the needed equipment to perform the
opening, lowering and closing

< 24 hrs

High

GM and/or Admin will submit WO to Supplier (All inclusive of the work order)

Set-up completed prior to family arrival

On-time or Delayed

Timing of completion

 

 

 

 

Indoor Cermonies

 

 

 

 

Setup, Entombment, Inurnment

Supplier will be responsible for the set-up of indoor ceremonies. After in- door
ceremonies supplier will be responsible for moving the casket to storage until
it is installed at scheduled time.

Supplier will be responsible for the opening of the tomb in the mausoleum and
entombing the casket, if the cover has not been delivered prior to the service a
temporary cover will be installed. Upon delivery of the correct cover the
supplier will be responsible for installing these and treating them as a
“Scheduled Event”

Supplier will be responsible for placing the urn in the niche, urn lot
(depending on the location of the burial). Supplier will then close the lot

with either a temp cover installed, or the inscriber will do it after the

< 24 hrs

High

GM and/or Admin will submit WO to Supplier

Set-up completed prior to family arrival

On-time or Delayed

Timing of completion

 

 

 

Scheduled Events

 

 

 

Vaults

 

 

 

Pre-Installed Vaults

Pre-installed vaults include, opening the grave, installing the vault and fully
closing the grave

Supplier will be responsible for scheduling and completing the required number
of pre-installed vaults as indicated by (XX) in the defined work order tool. The
supplier can use their discretion to schedule and deploy their team. If damage
occurs to the installation of vaults, please refer to the

“Replacement” section.

Installation of the "pre- installed vault" should be within 30 days of Product
Delivery Date

Low

GM and/or Admin will submit WO to Supplier

What % of outstanding VICs - preinstalled vaults,

Tracking notifaction of Vault delievery, vaults passed 30 days

Timing of completion

 

Scheduled Events

 

Mausoleums/ Columbariums

 

In-door Installment

Supplier will be responsible for scheduling and completing the installment of
covers in the Mausoleums/ Columbariums. The supplier can use their discretion to
schedule and deploy their team based on the product

deliveries (completed/engraved covers).

Installation within 2 weeks of Product Delivery Date

Medium

GM and/or Admin will submit WO to Supplier

n/a

n/a

n/a

 

 

 

 

 

Scheduled Events

 

 

 

 

 

Markers/Bases

 

 

 

 

in-door or out-door installment

Supplier will be responsible for scheduling and installing bases and makers.
Markers/bases/Accessories may not be delivered for the ceremony or at the same
time as the base, the supplier will manage and handle both installations and
will use their discretion to ensure it is completed in a timely manner, no later
than 2 weeks after the delivery of the marker, subject to winter weather
conditions. If damage occurs during installation, please refer to the
“Replacement” section.

Installation within 2 weeks of Product Delivery Date

Medium

GM and/or Admin will submit WO to Supplier

New work orders that went uninstalled: markers, headstones. % of backlog that is
reduced (marker has been delivered and not installed).

 

% Any new work orders did they miss , when a markers is delivered must

Tracking notifications of Markers/bases/c overs for installation, Passes X days

Timing of completion

 

 

 

 

 

 

 

be installed within 2 weeks is what is currently used

 

 

 

 

Correct Cover

 

Entombment

If the cover has not been delivered prior to the service a temporary cover

will be installed. Upon delivery of the correct cover the supplier will be
responsible for installing these and treating them as a “Scheduled Event”

Installation immediate of Product Delivery Date

Medium

Supplier submits WO to GM

n/a

n/a

n/a

 

 

Unscheduled Events

 

Maintenance Inspection

 

 

Out of Scope services

Supplier shall monitor the Facilities during their maintenance visits and
promptly report to General Manager or designee any needed repair or maintenance
work that is outside of the scope of the Services, and shall report to General
Manager or designee any vandalism, illegal dumping,

or other illegal activity.

Immediately during inspe

Medium

Supplier submits WO to GM

n/a

n/a

n/a

 



 

--------------------------------------------------------------------------------

 

Cemetery & Funeral Home Maintenance

Events

Category

Descriptions

Instructions

Time Constraints

Urgency

Work Orders

Metrics/Criteria

Success

MTTR - response time and

resolution

 

 

 

 

 

Scheduled Events

 

 

 

 

Decorations Holiday / Seasonal Events

 

 

 

 

Supplier will manage the ordering and setup of seasonal, events, and ordered
decorations

Holidays: Supplier will offer the option or provide to all lots, decorations
(flags, flowers, etc). StoneMor will provide decorations to be installed by
Supplier. Example; flags for memorial day and any holiday that requires
decorations other than flowers.

Decorations will be removed at direction of park management or general best
practices (IE if flag has fallen upon discovery). All decorations will be
maintained and removed in accordance with park regulations.

Supplier will manage orders for all decorations.

Supplier will place flowers/decorations at grave sites when orders are received.

Debris and Litter pick up will be conducted on an ongoing basis

Installation prior to Holiday / Seasonal Event

Medium

n/a

n/a

n/a

n/a

 

Scheduled Events

Collecting Caskets

Transportation of caskets from offsite locations to funeral homes

Supplier will be responsible for collecting and delivering caskets from offsite
locations when needed.

Date of completion will be enter on WO

Medium

GM and/or Admin will submit WO to Supplier

n/a

n/a

n/a

 

Scheduled Events

 

Construction

 

Buildings, etc.

Supplier will lead the construction of fixtures throughout the park, if proposed
project is out of Supplier’s ability, they will find outside vendor. Supplier
will work with StoneMor to provide new and innovative ideas to

incorporate new fixtures around the park

TBD

Low

n/a

n/a

n/a

n/a

 

 

Scheduled Events

 

Additional Investment

 

 

Improvements

Supplier will provide StoneMor with annual investment ideas to improve the park,
as well as a monetary amount that they will contribute. Supplier will propose
any improvements directly to their point of contact

A list of proposed improvement shall be provided to StoneMor corporate in

preparation for budget cycles each year.

TBD

Low

n/a

n/a

n/a

n/a

 

 

 

 

Scheduled Events

 

 

 

Replacement (Damage to Markers, Benches Etc.)

 

 

 

 

Markers, Benches, Granite Cover, Vaults

In the result of damage to Markers, supplier will be required to file
replacement order and cover replacement cost. Markers, Benches, etc. should be
ordered by us and reimbursed or put on a new account. Many times, reasonable
alternative must be discussed with families.

In the result of damage to granite covers during the installation in Mausoleums/
Columbariums, suppliers will file replacement orders and cover replacement
costs.

If damage occurs during the initial opening of the vault and prior to closing,
the Supplier is required to cover 100% of the cost.

If damage occurs when reopening of the vault, the Supplier and StoneMor

will split the cost 50/50

Immediate

High

Supplier submits WO to GM

Repair Completion

Tracking notifactions of Markers/bases/c overs for installation, Passes X days

Timing of completion

 

Scheduled Events

In Door Facility Maintenance (Cleaning, repairing etc.)

 

Mausoleum Cleaning

Walk-thru Mausoleum buildings to check on and ensure cleanliness of bathrooms,
that all lightbulbs are operational and that entrances are clear of debris. All
fixtures are free of cobwebs and dust. Floors swept and

mopped.

Immediate

Medium

n/a

Clean-up completed within a reasonable time period

Completed or No

Timing of completion

 

 

 

 

Scheduled Events

 

 

 

General Facility Maintenance (Cleaning, repairing etc.)

 

 

 

 

Park, Buildings etc.

Supplier will utilize staff to maintain a clean and neat appearance in the park.
Included are “as necessary” services, not limited to, power washing buildings
and features, touch up of features throughout the park (i.e. painting and
cleaning), additional services that will enhance the appearance of the building
(not including capital expense projects), such as paint touch up, minor repairs
and rinsing windows and doors.

Supplier will provide services to maintain inside the building including but not
limited to: lightbulb replacement, minimal plumbing, cleaning, if supplier is
not capable of these services they will provide an outside vendor and will
follow the approval process for the fee.

Immediately during General Cleaning

Medium

GM and/or ADMIN submit WO along with issue

Work orders - minor (light bulb, cleaning)

 

Work orders - major (urgent matters)

Work order system

Timing of completion

Scheduled Events

Pest Control

Indoor & Outdoor

Supplier will handle or outsource any necessary pest control for both

indoor facilities and around the park.

Immediate

Low

Supplier submits WO to GM

n/a

n/a

n/a

Unscheduled Events

Complaints

All Maintenance Issue Complaints

Customer Complaints received about Maintenance issues (Mausleum is

dirty, damage marker etc)

<24 hrs

High

GM and/or ADMIN submit WO

along with the type of complaint

Resolution Time

Completed or No

Timing of completion

 

*Time Sensitive: These events will be requested and needed to be completed on
short notice, please take this into consideration when quoting and scheduling.
These events can happen any day and within 24 hours. Supplier will be required

 

 

--------------------------------------------------------------------------------

 

STONEMOR - MOON MSA EXHIBIT B (Statement of Work) & SCHEDULE 2 (Work Order
Management System): Cemetery and Funeral Home Landscaping

 

Cemetery & Funeral Home Landscaping

Events

Category

Descriptions

Instructions

Urgency

Work Orders

Metrics/

Criteria

Success

MTTR - response

time and resolution

 

 

 

 

Scheduled

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grounds

Physical Inspection prior to mowing and/or trimming Damaged Irrigation Heads
Loss or Misplaced flowers

Irrigation heads are retracted, remove trash and foreign debris but not limited
to, items such as limbs, sticks, wilted flowers placed by visitors, silk and /or
plastic flowers placed on ground

Flag damaged or broken irrigation heads and submit WO to GM.

Return to a permanet vase if it can be identifed.

Unmatched flowers sent back to Maintenance area for storage and/or disposed as
directed by GM.

Broken or malfunctioning vases will be marked with colored flags to avoid

futher damage.

Medium

Supplier submits WO to GM

n/a

n/a

n/a

Inclement Weather on schedule mowing day

Mowing will follow the next acceptable mowing day.

If grounds are too wet to allow acceptable mowing NO mowing will occur.
(Tracking or ruttinging of the site is Unacceptable)

If slightly wet conditions during mowing, do track clipping and / or mud on

hard surfaces. If occurs supplier will clean up.

Medium

n/a

n/a

n/a

n/a

Mowing

Produce an even appearance with high and low spots.

Adjust mowing heights throughout the year as specified by the GM.

GM reserves the right to refuse the use of a mower on contracted property if
mower is not producing acceptly even finish.

Maintenance yards will be maintained in accordance with level “C” turf area
standards. Unless in view of areas of area(s) A

Turf in land care levels A, B and C will be mowed evenly at a height

suitable to the turf variety, but will be allowed to grow exceedingly tall above

Medium

n/a

n/a

n/a

n/a

Trimming and / or Edging

Trimming and/or edging around all fixed objects (excluding monuments and
markers) will occur at each scheduled mowing cycle regardless of assigned
maintenance “land care level”.

Fixed objects include but are not limited to pavement edges and curbs, light
poles, sign posts, trees (specified by General Manager or designee), walls and
fences, sidewalks an

Trimming and/ or edging around monuments and / or markers will occur at

each scheduled mowing cycle in land care level “A” and every other cycle
regardless of assigned “land care level”.

Medium

n/a

n/a

n/a

n/a

Condition of Bushes & Trees (Dead, removal and/or replace)

Provider will inspect bushes/trees and maintain a canopy of 10 feet above ground
level in all areas of the park where foot traffic occurs.

Dead branches are to be removed and dying/diseased trees are to be identified
and brought to the attention of the park staff.

If any trees die or require removal, the supplier will suggest replacement
options.

Medium

n/a

n/a

n/a

n/a

Hardscape and landscape

Hardscape and landscape bed maintenance (including paving cracks and crevices)
will include removal of grass, weeds or other unwanted plant material by either
manual or chemical means.

Medium

n/a

n/a

n/a

n/a

Turf applications

Turf applications will be performed for weed and broadleaf control at the
providers discretion based on best practices to manage weed growth and enhance
the quality of the turf.

Medium

n/a

n/a

n/a

n/a

Grave Leveling

Supplier will be responsible to level any graves monuments and markers that
impact the appearance of the park

Medium

n/a

n/a

n/a

n/a

Ground Inspections

Supplier will perform regular inspections and grounds walk throughs to confirm
the parks are maintained to the agreed upon standards

Medium

n/a

n/a

n/a

n/a

Seasonal Planting of Flowe

Supplier will be responsible for seasonal planting of flowers that impact the
appearance of the park

Medium

n/a

n/a

n/a

n/a

 



 

--------------------------------------------------------------------------------

 

Cemetery & Funeral Home Landscaping

Events

Category

Descriptions

Instructions

Urgency

Work Orders

Metrics/

Criteria

Success

MTTR - response

time and resolution

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roadways / Sidewa

Snow Plowing

When snow has fallen no trimming or mowing is needed.

Supplier will take necessary steps to avoid any damage to the roads and grounds,
if any damage occurs supplier will be responsible to repair.

Snow events will include pre-treatment with salt and plowing as necessary to
maintain safe roadways and walkways.

The Supplier is responsible for maintaining clean and safe sidewalks, roadways,
fire lanes, doorways, roads throughout the site, entrances to the site, and
pathways. In order to ensure that these tasks are performed in a timely manner,
the Supplier, and any Supplier they may supplement their work with, is required
to be available curing the site business hours. If at  any time inclement
weather is present, the Supplier shall provide the necessary labor, equipment,
and materials to remove ice and snow from  the sites listed in this contract in
a safe and timely fashion.   In addition,  the Supplier is to be responsible for
any damage caused to any of the sites listed in the contract during the course
of snow removal. This damage includes, but is not limited to; concrete or
asphalt damage to roadways, walkways, curbs, concrete bollards, stone buffers,
edging, turf, plant material, signage and markers. Additionally, any damage
caused should be reported in the Work Order tool within 24 hours.

Supplier will be prepared at each site to service and maintain a safe standard
at the site, during the cemetery business hours.

Supplier will be responsible for managing and determining how often follow-up
service is needed, Supplier should maintain the standard of cleaned roads,
walkways, etc, regardless of the duration.

Supplier will use the necessary de-icing material that is approved for that
location/state, the supplier will cover the cost of the material.

High

Supplier submits WO to GM for any damages due to snow removal

n/a

n/a

n/a

 

 

 

Unscheduled

 

 

 

Complaints

All Ground Complaints

Customer complaints received about the conditions of the Grounds(Headstone
dirty, Mausoleum floors dirty, Grass not cut etc)

High

GM and/or ADMIN submit WO along with the type of complaint

Reduced number of complaints

Complaint systems

Timing for resolution

 

The expectation is that the Supplier and StoneMor mutually define and agree upon
standards for ‘A’, ‘B’ and ‘C’ areas, and the Supplier will provide the work
needed to maintain these standards.

 

Mowing: Defined standards for 3 levels

A Level – will stay between 3 – 4 inches, frequency of cuts at supplier’s
discretion

B Level – will stay between 3 – 5 inches, frequency of cuts at supplier’s
discretion

C Level – will stay between 3 – 7 inches, frequency of cuts at supplier’s
discretion

 

Trimming/edging: Defined standards for 3 levels this cost will be included in
the cost per acre

A Level – all areas in the A level section should remain neatly trimmed;
frequency of services at supplier’s discretion

B Level – Should remain a consistent appearance and not appear overgrown.

C Level – Should remain manageable. Visible C Level areas to the general public
should be maintained as a B Level.

 

Additional Landscape: Hedges, Flowers, Trees

Supplier will maintain the front entrance of all parks to a high standard, this
will include flowers, decorations, trimming of hedges, etc. Additional
landscaping throughout the park will be defined by A, B, C level standards
below.

A Level – Hedges shall maintain a neat and clean appearance upon inspection
after each service.

B Level – Should be trimmed once at the beginning of the season and again at the
end of the season to maintain a nice consistent appearance.

C Level – Should be trimmed as needed to eliminate an unkept appearance or if a
safety hazard is present.

Supplier will propose new opportunities/recommendations that can improve the
parks (including possibility of joint investment)

 

Tree Work

Supplier will do necessary maintenance to keep all trees alive and trimmed based
on the standards defined for A, B, C level areas of the park.

A Level

B Level

C Level

 

 

 

--------------------------------------------------------------------------------

 

Exhibit C (Success Metrics)

(See attached)

 

 

Exhibit C

 

--------------------------------------------------------------------------------

 

Schedule 1 (Properties & Roll-Out Schedule)

(See attached)

 

Schedule 1

 

--------------------------------------------------------------------------------

 

STONEMOR - MOON MSA SCHEDULES 1 & 5

 

 

StoneMor Field Organization

 

Moon Organization

3 Digit #

4 Digit #

Name

Address

Rollout Date

Outsourced Status

Division

Area

Cluster

 

Region

Sub-Region

 

450

5637

Allegheny County Memorial Park

1600 Duncan Avenue Allison Park, PA 15101

 

5/11/2020

YES

 

North

NA2

NC08

 

R3

North Pittsburgh

454

5618

Greenlawn Burial Estates

731 West Old Route 422 Butler, PA 16001

 

5/11/2020

YES

 

North

NA2

NC08

 

R3

North Pittsburgh

458

5622

Lawn Haven Burial Estates

1290 Butler Road Worthington, PA 16262

 

5/11/2020

YES

 

North

NA2

NC08

 

R3

North Pittsburgh

472

5636

Lakewood Memorial Park

943 Rt 910 Cheswick, PA 15024

 

5/11/2020

YES

 

North

NA2

NC08

 

R3

North Pittsburgh

461

5625

Erie County Memorial Park

7880 Edinboro Road Erie, PA 16509

 

5/11/2020

NO

 

North

NA2

NC08

 

R3

North Pittsburgh

467

5631

Mt. Royal Memorial Park

2700 Mt. Royal Blvd. Glenshaw, PA 15116

 

5/11/2020

YES

 

North

NA2

NC08

 

R3

North Pittsburgh

465

5629

Roselawn Memorial Gardens - PA

17045 Conneaut Lake Road Meadville, PA 16335

 

5/11/2020

NO

 

North

NA2

NC08

 

R3

North Pittsburgh

452

5616

Woodlawn Cemetery

450 Penn Avenue Aliquippa, PA 15001

 

5/11/2020

YES

 

North

NA2

NC07

 

R3

North Pittsburgh

456

5620

Pinewood Memorial Park

20950 Rte 19 Cranberry Twp., PA 16066

 

5/11/2020

YES

 

North

NA2

NC08

 

R3

North Pittsburgh

603

603

Rolling Green Cemetery

1008 West Chester Pike West Chester, PA 19382

 

4/16/2020

YES

 

North

NA3

NC10

 

R4

Philadelphia - Non AOP

252

252

Hillside Cemetery

2556 Susquehana Rd Roslyn, PA 19001

 

4/16/2020

YES

 

North

NA1

NC01

 

R4

Philadelphia - Non AOP

108

2163

Mt. Lebanon Cemetery

485B Route 1 South, Suite 340

 

6/29/2020

YES

 

North

NA4

NC11

 

R4

New Jersey

214

214

Woodlawn Memorial Park-IL

23060 West Jeﬀerson St Joliet, IL 60431

 

5/11/2020

YES

 

South

SA4

SC39

 

R1

Chicago

215

215

Woodlawn Memorial Park II-IL

22500 West Jeﬀerson St Joliet, IL 60431

 

5/11/2020

YES

 

South

SA4

SC39

 

R1

Chicago

401

401

Sunset Hill Cemetery

50 Fountain Drive Glen Carbon, IL 62034

 

5/18/2020

NO

 

South

SA4

SC37

 

R1

West

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2 (Work Order Management System)

 

(See attached)

 

 

Schedule 2

 

--------------------------------------------------------------------------------

 

STONEMOR - MOON MSA EXHIBIT B (Statement of Work) & SCHEDULE 2 (Work Order
Management System): Cemetery and Funeral Home Maintenance

 

Cemetery & Funeral Home Maintenance

Events

Category

Descriptions

Instructions

Time Constraints

Urgency

Work Orders

Metrics/Criteria

Success

MTTR - response time and

resolution

 

 

 

 

Scheduled or Unscheduled Events

 

 

 

 

Space Verificaton

 

 

 

 

Probbing/Space Verification

GM or ADMIN will find/locate spaces for sales reps and customers. This will
include space and lot verification. Space and Lot information will be sent to
Supplier.

Supplier will perform any surveying needed for the location.

Blind check procedures: Supplier will perform blind check procedures to avoid
compliance issues to avoid missed burials. This blind check procedures will also
need to occur for at-need sales or pre need becoming at need

Maintenance will be in charge of locating the lot and placing flags in that
spot, the family will then confirm this is the correct spot

Final sign off performed by the location Admin

<24 hrs

High

GM and/or Admin will submit WO to Supplier

Space Verification

Completed or No

Timing of completion

 

 

 

 

 

 

 

 

 

 

 

Unscheduled Events*

 

 

 

 

 

 

Outdoor Cermonies

 

 

 

 

 

Setup, Opening/Lowering (Interment Service Prep), Service procedures and
Equipment

Prior to the event, supplier will be responsible for the carpeting, putting out
chairs, mowing/trimming a ~100 ft radius to the plot prior to the service and
setting up tents for the ceremonies, specifications will be defined during the
pilot program These events can happen any day and at short notice.

Supplier will be required to have staff in place to service any request

Supplier will be responsible for opening the graves and installing both the
vault and casket. In some cases, vaults will have been preinstalled, if damage
occurs to vaults, refer to “Replacement” section.

During the service the crew should be mindful of the family and attendees. For
example, but not limited to: avoiding the area of the service, noise levels,
overall conduct.

Clean up and filling in grave accordingly and Radius for additional treatment
completed (~100ft)

Supplier will be responsible to maintain the needed equipment to perform the
opening, lowering and closing

< 24 hrs

High

GM and/or Admin will submit WO to Supplier (All inclusive of the work order)

Set-up completed prior to family arrival

On-time or Delayed

Timing of completion

 

 

 

 

Indoor Cermonies

 

 

 

 

Setup, Entombment, Inurnment

Supplier will be responsible for the set-up of indoor ceremonies. After in- door
ceremonies supplier will be responsible for moving the casket to storage until
it is installed at scheduled time.

Supplier will be responsible for the opening of the tomb in the mausoleum and
entombing the casket, if the cover has not been delivered prior to the service a
temporary cover will be installed. Upon delivery of the correct cover the
supplier will be responsible for installing these and treating them as a
“Scheduled Event”

Supplier will be responsible for placing the urn in the niche, urn lot
(depending on the location of the burial). Supplier will then close the lot

with either a temp cover installed, or the inscriber will do it after the

< 24 hrs

High

GM and/or Admin will submit WO to Supplier

Set-up completed prior to family arrival

On-time or Delayed

Timing of completion

 

 

 

Scheduled Events

 

 

 

Vaults

 

 

 

Pre-Installed Vaults

Pre-installed vaults include, opening the grave, installing the vault and fully
closing the grave

Supplier will be responsible for scheduling and completing the required number
of pre-installed vaults as indicated by (XX) in the defined work order tool. The
supplier can use their discretion to schedule and deploy their team. If damage
occurs to the installation of vaults, please refer to the

“Replacement” section.

Installation of the "pre- installed vault" should be within 30 days of Product
Delivery Date

Low

GM and/or Admin will submit WO to Supplier

What % of outstanding VICs - preinstalled vaults,

Tracking notifaction of Vault delievery, vaults passed 30 days

Timing of completion

 

Scheduled Events

 

Mausoleums/ Columbariums

 

In-door Installment

Supplier will be responsible for scheduling and completing the installment of
covers in the Mausoleums/ Columbariums. The supplier can use their discretion to
schedule and deploy their team based on the product

deliveries (completed/engraved covers).

Installation within 2 weeks of Product Delivery Date

Medium

GM and/or Admin will submit WO to Supplier

n/a

n/a

n/a

 

 

 

 

 

Scheduled Events

 

 

 

 

 

Markers/Bases

 

 

 

 

in-door or out-door installment

Supplier will be responsible for scheduling and installing bases and makers.
Markers/bases/Accessories may not be delivered for the ceremony or at the same
time as the base, the supplier will manage and handle both installations and
will use their discretion to ensure it is completed in a timely manner, no later
than 2 weeks after the delivery of the marker, subject to winter weather
conditions. If damage occurs during installation, please refer to the
“Replacement” section.

Installation within 2 weeks of Product Delivery Date

Medium

GM and/or Admin will submit WO to Supplier

New work orders that went uninstalled: markers, headstones. % of backlog that is
reduced (marker has been delivered and not installed).

 

% Any new work orders did they miss , when a markers is delivered must

Tracking notifications of Markers/bases/c overs for installation, Passes X days

Timing of completion

 

 

 

 

 

 

 

be installed within 2 weeks is what is currently used

 

 

 

 

Correct Cover

 

Entombment

If the cover has not been delivered prior to the service a temporary cover

will be installed. Upon delivery of the correct cover the supplier will be
responsible for installing these and treating them as a “Scheduled Event”

Installation immediate of Product Delivery Date

Medium

Supplier submits WO to GM

n/a

n/a

n/a

 

 

Unscheduled Events

 

Maintenance Inspection

 

 

Out of Scope services

Supplier shall monitor the Facilities during their maintenance visits and
promptly report to General Manager or designee any needed repair or maintenance
work that is outside of the scope of the Services, and shall report to General
Manager or designee any vandalism, illegal dumping,

or other illegal activity.

Immediately during inspe

Medium

Supplier submits WO to GM

n/a

n/a

n/a

 



 

--------------------------------------------------------------------------------

 

Cemetery & Funeral Home Maintenance

Events

Category

Descriptions

Instructions

Time Constraints

Urgency

Work Orders

Metrics/Criteria

Success

MTTR - response time and

resolution

 

 

 

 

 

Scheduled Events

 

 

 

 

Decorations Holiday / Seasonal Events

 

 

 

 

Supplier will manage the ordering and setup of seasonal, events, and ordered
decorations

Holidays: Supplier will offer the option or provide to all lots, decorations
(flags, flowers, etc). StoneMor will provide decorations to be installed by
Supplier. Example; flags for memorial day and any holiday that requires
decorations other than flowers.

Decorations will be removed at direction of park management or general best
practices (IE if flag has fallen upon discovery). All decorations will be
maintained and removed in accordance with park regulations.

Supplier will manage orders for all decorations.

Supplier will place flowers/decorations at grave sites when orders are received.

Debris and Litter pick up will be conducted on an ongoing basis

Installation prior to Holiday / Seasonal Event

Medium

n/a

n/a

n/a

n/a

 

Scheduled Events

Collecting Caskets

Transportation of caskets from offsite locations to funeral homes

Supplier will be responsible for collecting and delivering caskets from offsite
locations when needed.

Date of completion will be enter on WO

Medium

GM and/or Admin will submit WO to Supplier

n/a

n/a

n/a

 

Scheduled Events

 

Construction

 

Buildings, etc.

Supplier will lead the construction of fixtures throughout the park, if proposed
project is out of Supplier’s ability, they will find outside vendor. Supplier
will work with StoneMor to provide new and innovative ideas to

incorporate new fixtures around the park

TBD

Low

n/a

n/a

n/a

n/a

 

 

Scheduled Events

 

Additional Investment

 

 

Improvements

Supplier will provide StoneMor with annual investment ideas to improve the park,
as well as a monetary amount that they will contribute. Supplier will propose
any improvements directly to their point of contact

A list of proposed improvement shall be provided to StoneMor corporate in

preparation for budget cycles each year.

TBD

Low

n/a

n/a

n/a

n/a

 

 

 

 

Scheduled Events

 

 

 

Replacement (Damage to Markers, Benches Etc.)

 

 

 

 

Markers, Benches, Granite Cover, Vaults

In the result of damage to Markers, supplier will be required to file
replacement order and cover replacement cost. Markers, Benches, etc. should be
ordered by us and reimbursed or put on a new account. Many times, reasonable
alternative must be discussed with families.

In the result of damage to granite covers during the installation in Mausoleums/
Columbariums, suppliers will file replacement orders and cover replacement
costs.

If damage occurs during the initial opening of the vault and prior to closing,
the Supplier is required to cover 100% of the cost.

If damage occurs when reopening of the vault, the Supplier and StoneMor

will split the cost 50/50

Immediate

High

Supplier submits WO to GM

Repair Completion

Tracking notifactions of Markers/bases/c overs for installation, Passes X days

Timing of completion

 

Scheduled Events

In Door Facility Maintenance (Cleaning, repairing etc.)

 

Mausoleum Cleaning

Walk-thru Mausoleum buildings to check on and ensure cleanliness of bathrooms,
that all lightbulbs are operational and that entrances are clear of debris. All
fixtures are free of cobwebs and dust. Floors swept and

mopped.

Immediate

Medium

n/a

Clean-up completed within a reasonable time period

Completed or No

Timing of completion

 

 

 

 

Scheduled Events

 

 

 

General Facility Maintenance (Cleaning, repairing etc.)

 

 

 

 

Park, Buildings etc.

Supplier will utilize staff to maintain a clean and neat appearance in the park.
Included are “as necessary” services, not limited to, power washing buildings
and features, touch up of features throughout the park (i.e. painting and
cleaning), additional services that will enhance the appearance of the building
(not including capital expense projects), such as paint touch up, minor repairs
and rinsing windows and doors.

Supplier will provide services to maintain inside the building including but not
limited to: lightbulb replacement, minimal plumbing, cleaning, if supplier is
not capable of these services they will provide an outside vendor and will
follow the approval process for the fee.

Immediately during General Cleaning

Medium

GM and/or ADMIN submit WO along with issue

Work orders - minor (light bulb, cleaning)

 

Work orders - major (urgent matters)

Work order system

Timing of completion

Scheduled Events

Pest Control

Indoor & Outdoor

Supplier will handle or outsource any necessary pest control for both

indoor facilities and around the park.

Immediate

Low

Supplier submits WO to GM

n/a

n/a

n/a

Unscheduled Events

Complaints

All Maintenance Issue Complaints

Customer Complaints received about Maintenance issues (Mausleum is

dirty, damage marker etc)

<24 hrs

High

GM and/or ADMIN submit WO

along with the type of complaint

Resolution Time

Completed or No

Timing of completion

 

*Time Sensitive: These events will be requested and needed to be completed on
short notice, please take this into consideration when quoting and scheduling.
These events can happen any day and within 24 hours. Supplier will be required

 

 

--------------------------------------------------------------------------------

 

STONEMOR - MOON MSA EXHIBIT B (Statement of Work) & SCHEDULE 2 (Work Order
Management System): Cemetery and Funeral Home Landscaping

 

Cemetery & Funeral Home Landscaping

Events

Category

Descriptions

Instructions

Urgency

Work Orders

Metrics/

Criteria

Success

MTTR - response

time and resolution

 

 

 

 

Scheduled

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grounds

Physical Inspection prior to mowing and/or trimming Damaged Irrigation Heads
Loss or Misplaced flowers

Irrigation heads are retracted, remove trash and foreign debris but not limited
to, items such as limbs, sticks, wilted flowers placed by visitors, silk and /or
plastic flowers placed on ground

Flag damaged or broken irrigation heads and submit WO to GM.

Return to a permanet vase if it can be identifed.

Unmatched flowers sent back to Maintenance area for storage and/or disposed as
directed by GM.

Broken or malfunctioning vases will be marked with colored flags to avoid

futher damage.

Medium

Supplier submits WO to GM

n/a

n/a

n/a

Inclement Weather on schedule mowing day

Mowing will follow the next acceptable mowing day.

If grounds are too wet to allow acceptable mowing NO mowing will occur.
(Tracking or ruttinging of the site is Unacceptable)

If slightly wet conditions during mowing, do track clipping and / or mud on

hard surfaces. If occurs supplier will clean up.

Medium

n/a

n/a

n/a

n/a

Mowing

Produce an even appearance with high and low spots.

Adjust mowing heights throughout the year as specified by the GM.

GM reserves the right to refuse the use of a mower on contracted property if
mower is not producing acceptly even finish.

Maintenance yards will be maintained in accordance with level “C” turf area
standards. Unless in view of areas of area(s) A

Turf in land care levels A, B and C will be mowed evenly at a height

suitable to the turf variety, but will be allowed to grow exceedingly tall above

Medium

n/a

n/a

n/a

n/a

Trimming and / or Edging

Trimming and/or edging around all fixed objects (excluding monuments and
markers) will occur at each scheduled mowing cycle regardless of assigned
maintenance “land care level”.

Fixed objects include but are not limited to pavement edges and curbs, light
poles, sign posts, trees (specified by General Manager or designee), walls and
fences, sidewalks an

Trimming and/ or edging around monuments and / or markers will occur at

each scheduled mowing cycle in land care level “A” and every other cycle
regardless of assigned “land care level”.

Medium

n/a

n/a

n/a

n/a

Condition of Bushes & Trees (Dead, removal and/or replace)

Provider will inspect bushes/trees and maintain a canopy of 10 feet above ground
level in all areas of the park where foot traffic occurs.

Dead branches are to be removed and dying/diseased trees are to be identified
and brought to the attention of the park staff.

If any trees die or require removal, the supplier will suggest replacement
options.

Medium

n/a

n/a

n/a

n/a

Hardscape and landscape

Hardscape and landscape bed maintenance (including paving cracks and crevices)
will include removal of grass, weeds or other unwanted plant material by either
manual or chemical means.

Medium

n/a

n/a

n/a

n/a

Turf applications

Turf applications will be performed for weed and broadleaf control at the
providers discretion based on best practices to manage weed growth and enhance
the quality of the turf.

Medium

n/a

n/a

n/a

n/a

Grave Leveling

Supplier will be responsible to level any graves monuments and markers that
impact the appearance of the park

Medium

n/a

n/a

n/a

n/a

Ground Inspections

Supplier will perform regular inspections and grounds walk throughs to confirm
the parks are maintained to the agreed upon standards

Medium

n/a

n/a

n/a

n/a

Seasonal Planting of Flowe

Supplier will be responsible for seasonal planting of flowers that impact the
appearance of the park

Medium

n/a

n/a

n/a

n/a

 



 

--------------------------------------------------------------------------------

 

Cemetery & Funeral Home Landscaping

Events

Category

Descriptions

Instructions

Urgency

Work Orders

Metrics/

Criteria

Success

MTTR - response

time and resolution

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roadways / Sidewa

Snow Plowing

When snow has fallen no trimming or mowing is needed.

Supplier will take necessary steps to avoid any damage to the roads and grounds,
if any damage occurs supplier will be responsible to repair.

Snow events will include pre-treatment with salt and plowing as necessary to
maintain safe roadways and walkways.

The Supplier is responsible for maintaining clean and safe sidewalks, roadways,
fire lanes, doorways, roads throughout the site, entrances to the site, and
pathways. In order to ensure that these tasks are performed in a timely manner,
the Supplier, and any Supplier they may supplement their work with, is required
to be available curing the site business hours. If at  any time inclement
weather is present, the Supplier shall provide the necessary labor, equipment,
and materials to remove ice and snow from  the sites listed in this contract in
a safe and timely fashion.   In addition,  the Supplier is to be responsible for
any damage caused to any of the sites listed in the contract during the course
of snow removal. This damage includes, but is not limited to; concrete or
asphalt damage to roadways, walkways, curbs, concrete bollards, stone buffers,
edging, turf, plant material, signage and markers. Additionally, any damage
caused should be reported in the Work Order tool within 24 hours.

Supplier will be prepared at each site to service and maintain a safe standard
at the site, during the cemetery business hours.

Supplier will be responsible for managing and determining how often follow-up
service is needed, Supplier should maintain the standard of cleaned roads,
walkways, etc, regardless of the duration.

Supplier will use the necessary de-icing material that is approved for that
location/state, the supplier will cover the cost of the material.

High

Supplier submits WO to GM for any damages due to snow removal

n/a

n/a

n/a

 

 

 

Unscheduled

 

 

 

Complaints

All Ground Complaints

Customer complaints received about the conditions of the Grounds(Headstone
dirty, Mausoleum floors dirty, Grass not cut etc)

High

GM and/or ADMIN submit WO along with the type of complaint

Reduced number of complaints

Complaint systems

Timing for resolution

 

The expectation is that the Supplier and StoneMor mutually define and agree upon
standards for ‘A’, ‘B’ and ‘C’ areas, and the Supplier will provide the work
needed to maintain these standards.

 

Mowing: Defined standards for 3 levels

A Level – will stay between 3 – 4 inches, frequency of cuts at supplier’s
discretion

B Level – will stay between 3 – 5 inches, frequency of cuts at supplier’s
discretion

C Level – will stay between 3 – 7 inches, frequency of cuts at supplier’s
discretion

 

Trimming/edging: Defined standards for 3 levels this cost will be included in
the cost per acre

A Level – all areas in the A level section should remain neatly trimmed;
frequency of services at supplier’s discretion

B Level – Should remain a consistent appearance and not appear overgrown.

C Level – Should remain manageable. Visible C Level areas to the general public
should be maintained as a B Level.

 

Additional Landscape: Hedges, Flowers, Trees

Supplier will maintain the front entrance of all parks to a high standard, this
will include flowers, decorations, trimming of hedges, etc. Additional
landscaping throughout the park will be defined by A, B, C level standards
below.

A Level – Hedges shall maintain a neat and clean appearance upon inspection
after each service.

B Level – Should be trimmed once at the beginning of the season and again at the
end of the season to maintain a nice consistent appearance.

C Level – Should be trimmed as needed to eliminate an unkept appearance or if a
safety hazard is present.

Supplier will propose new opportunities/recommendations that can improve the
parks (including possibility of joint investment)

 

Tree Work

Supplier will do necessary maintenance to keep all trees alive and trimmed based
on the standards defined for A, B, C level areas of the park.

A Level

B Level

C Level

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3 (Leased Vehicles and Equipment)

 

(See attached)

Schedule 3

 

--------------------------------------------------------------------------------

 

STONEMOR - MOON MSA SCHEDULE 3A (Equipment)

 

3 Digit #Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

 

450

Allegheny County Meml Pk

PA

CMEQ

2970

10547

Industrial sweeper

450

Allegheny County Meml Pk

PA

EQUIP

13125

NOC560413

Case 580N

450

Allegheny County Meml Pk

PA

EQUIP

10915

 

Lowering Device

450

Allegheny County Meml Pk

PA

EQUIP

14340

 

Lowering Device

454

Greenlawn Burial Estates

PA

CMEQ

2855

10246

XMark Mower

454

Greenlawn Burial Estates

PA

EQUIP

10324

4262

Case 580SM2 Backhoe

454

Greenlawn Burial Estates

PA

EQUIP

14284

 

2 in 1 Low Boy Maus Lift

458

Lawn Haven Burial Estates

PA

CMEQ

3617

12941

Ford 555E Backhoe

458

Lawn Haven Burial Estates

PA

CMEQ

9894

 

MAHINDRA 5010 W/ CAB & FRONT B

472

Lakewood Memorial Garden

PA

CAPLEASE

13691

 

2004 Case 580SM - Tractor (580

472

Lakewood Memorial Garden

PA

CMEQ

3688

13193

CHAIN SAW

472

Lakewood Memorial Garden

PA

CMEQ

3691

13196

HYDRAULIC PUMP

472

Lakewood Memorial Garden

PA

CMEQ

3694

13199

HEDGE TRIMMER

472

Lakewood Memorial Garden

PA

CMEQ

9521

 

New Tractor

461

Erie County Memorial Park

PA

CMEQ

2948

10483

Kubuta Mower

461

Erie County Memorial Park

PA

CMEQ

5199

 

Backhoe-Model 580m2T

461

Erie County Memorial Park

PA

CMEQ

5592

 

MOWER DECK FOR KABOTA MOWER

461

Erie County Memorial Park

PA

CMEQ

6013

 

Kubota Front Cut Mower

461

Erie County Memorial Park

PA

CMEQ

6047

 

Forks for Backhoe

461

Erie County Memorial Park

PA

EQUIP

12248

 

Imperial 5502SK Lowering Devic

467

Mt Royal Meml Park

PA

CMEQ

1825

13094

2 Ford 3930 Tractors

467

Mt Royal Meml Park

PA

CMEQ

2797

10057

#600 Body lift

467

Mt Royal Meml Park

PA

CMEQ

4001

14094

1 Hustler Mower

467

Mt Royal Meml Park

PA

CMEQ

4316

14978

Tailgate salt spreader

467

Mt Royal Meml Park

PA

CMEQ

5237

 

WACKER

467

Mt Royal Meml Park

PA

CMEQ

9212

 

Lowering Device

467

Mt Royal Meml Park

PA

CMEQ

9377

 

New Backhoe

467

Mt Royal Meml Park

PA

EQUIP

10379

66849

Noval Dump Trailer

467

Mt Royal Meml Park

PA

EQUIP

14231

A1-23849

Lowering Device w/grass set A1

465

Roselawn Meml Gardens

PA

CMEQ

1798

13053

Ford Mower, Ford Tractor

465

Roselawn Meml Gardens

PA

CMEQ

3649

13055

LOWERING DEVICE

465

Roselawn Meml Gardens

PA

CMEQ

5164

 

TRASH PUMP

465

Roselawn Meml Gardens

PA

CMEQ

5202

 

Backhoe-Model 580m2T

465

Roselawn Meml Gardens

PA

CMEQ

5240

 

BACKHOE BUCKET

465

Roselawn Meml Gardens

PA

EQUIP

10418

3371

Ex Mark Mower

452

Woodlawn Cemetery

PA

CMEQ

3580

12821

WOCKER TAMPER

452

Woodlawn Cemetery

PA

CMEQ

3587

12828

LEAF VAC

452

Woodlawn Cemetery

PA

EQUIP

12678

 

Imperial 5502S Lowering Device

452

Woodlawn Cemetery

PA

EQUIP

13283

 

Streamliner Tow Bar

456

Pinewood Memorial Park

PA

CMEQ

3665

13100

SNOWPLOW & DEFLECTOR

456

Pinewood Memorial Park

PA

CMEQ

4000

14092

Cemetery Equipment

456

Pinewood Memorial Park

PA

CMEQ

4099

14394

New Holland Backhoe

456

Pinewood Memorial Park

PA

CMEQ

4148

14533

2002 Hustler 4600 Serial Mower

456

Pinewood Memorial Park

PA

CMEQ

5330

 

GENERATOR FOR TRAV MAUS LIFT

456

Pinewood Memorial Park

PA

CMEQ

6155

 

Weld Pak 3200

456

Pinewood Memorial Park

PA

CMEQ

9517

 

Backhoe Bucket

456

Pinewood Memorial Park

PA

EQUIP

13920

 

Trailer 6x12 with ramp

603

Rolling Green Mem Park

PA

CMEQ

3048

10718

Ford Tractor 2120

603

Rolling Green Mem Park

PA

CMEQ

3049

10719

1993 Ford Backhoe 555D

603

Rolling Green Mem Park

PA

CMEQ

3055

10756

FORD 1710 TRACTOR

603

Rolling Green Mem Park

PA

CMEQ

3057

10758

JOHN DEERE 1010 BULLDOZER

603

Rolling Green Mem Park

PA

CMEQ

3871

13769

Ford 2120 Tractor

603

Rolling Green Mem Park

PA

CMEQ

4017

14132

EXMARK 2004 MOWER

603

Rolling Green Mem Park

PA

CMEQ

4332

15013

36"" Backhoe bucket

603

Rolling Green Mem Park

PA

CMEQ

4400

15170

KUBOTA MOWER

603

Rolling Green Mem Park

PA

CMEQ

5325

 

2005 FORD F-450 W/DUMP BODY

 



 

--------------------------------------------------------------------------------

3 Digit #Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

 

603

Rolling Green Mem Park

PA

CMEQ

5454

 

Air Compressor

603

Rolling Green Mem Park

PA

CMEQ

6042

 

Toro 580-D Mower

603

Rolling Green Mem Park

PA

CMEQ

8951

 

2011 Case 580 N Backhoe

603

Rolling Green Mem Park

PA

EQUIP

10172

 

Backhoe Forks

603

Rolling Green Mem Park

PA

EQUIP

13952

 

Tamper serial#101541327617

252

Hillside Cemetery

PA

EQUIP

11732

 

1994 Ford 555 D

252

Hillside Cemetery

PA

EQUIP

11733

 

2004 New Holland LB75

252

Hillside Cemetery

PA

EQUIP

11734

 

2001 John Deere Gator

252

Hillside Cemetery

PA

EQUIP

11735

 

2004 John Deere Gator

252

Hillside Cemetery

PA

EQUIP

11736

 

2007 John Deere Gator

252

Hillside Cemetery

PA

EQUIP

11737

 

2009 John Deere Gator

252

Hillside Cemetery

PA

EQUIP

11738

 

2012 John Deere Gator

252

Hillside Cemetery

PA

EQUIP

11739

 

2013 John Deere Gator

252

Hillside Cemetery

PA

EQUIP

11740

 

1995 John Deere Tractor 970

252

Hillside Cemetery

PA

EQUIP

11741

 

1994 Ford 1920 Tractor

252

Hillside Cemetery

PA

EQUIP

11742

 

2008 John Deere 3120 Tractor

252

Hillside Cemetery

PA

EQUIP

11743

 

2009 New Holland L175 Skid Ste

252

Hillside Cemetery

PA

EQUIP

11745

 

2 dump trailers Pronovort

252

Hillside Cemetery

PA

EQUIP

11746

 

Trailer 2013 Carry on

252

Hillside Cemetery

PA

EQUIP

13296

 

Imperial 5502SK Lowering Devic

252

Hillside Cemetery

PA

EQUIP

13939

 

Tamper serial#101541327613

108

Mt Lebanon-Forest Lawn

NJ

CAPLEASE

14697

53475

2019 J Deere 310EP VIN 53475

108

Mt Lebanon-Forest Lawn

NJ

CMEQ

4657

11714

RAKES & SHOUELS

108

Mt Lebanon-Forest Lawn

NJ

CMEQ

4659

11716

HEDGE TRIMMERS

108

Mt Lebanon-Forest Lawn

NJ

CMEQ

4664

11721

Red Max Weed Wackers (2)

108

Mt Lebanon-Forest Lawn

NJ

CMEQ

4666

11723

Used Lowering Device

108

Mt Lebanon-Forest Lawn

NJ

CMEQ

4667

11724

HEDGE TRIMMER

108

Mt Lebanon-Forest Lawn

NJ

CMEQ

4668

11725

LOWERING DEVICE

108

Mt Lebanon-Forest Lawn

NJ

CMEQ

4669

11726

John Deere 310 Backhoe Loader

108

Mt Lebanon-Forest Lawn

NJ

CMEQ

4815

14025

Backhoe bucket

108

Mt Lebanon-Forest Lawn

NJ

CMEQ

4839

14310

John Deere AMT626

108

Mt Lebanon-Forest Lawn

NJ

CMEQ

4875

14584

Air Compressor

108

Mt Lebanon-Forest Lawn

NJ

CMEQ

4900

14771

Hydraulic Lift

108

Mt Lebanon-Forest Lawn

NJ

CMEQ

4929

15098

Trimmers

108

Mt Lebanon-Forest Lawn

NJ

CMEQ

5423

 

TORO SNOW COMMANDER

108

Mt Lebanon-Forest Lawn

NJ

CMEQ

5511

 

Lowering Device

108

Mt Lebanon-Forest Lawn

NJ

CMEQ

5513

 

Tent 12x12 Brown w/walls

108

Mt Lebanon-Forest Lawn

NJ

EQUIP

11167

64384

Case 590 Backhoe

108

Mt Lebanon-Forest Lawn

NJ

EQUIP

10081

18500

Trailer

108

Mt Lebanon-Forest Lawn

NJ

EQUIP

10334

 

P7500E Generator

108

Mt Lebanon-Forest Lawn

NJ

EQUIP

12095

 

Stihl TS500i cut machine

108

Mt Lebanon-Forest Lawn

NJ

EQUIP

13934

 

Tamper serial#101541327615

214

Woodlawn Memorial Park

IL

CMEQ

6435

 

Case 580M 4WD Backhoe

214

Woodlawn Memorial Park

IL

CMEQ

6436

 

580M 36" Backhoe Bucket

214

Woodlawn Memorial Park

IL

CMEQ

6437

 

Western Ultra Snow Blad

214

Woodlawn Memorial Park

IL

CMEQ

6438

 

McIntosh Backhoe Bucket

214

Woodlawn Memorial Park

IL

CMEQ

6439

 

580M 12" Backhoe Bucket

214

Woodlawn Memorial Park

IL

CMEQ

6454

 

Sod Cutter (Backhoe Attmt)

214

Woodlawn Memorial Park

IL

CMEQ

7983

 

Kubota 4wd Tractor Fold Rops

214

Woodlawn Memorial Park

IL

CMEQ

8546

 

Rammer

214

Woodlawn Memorial Park

IL

CMEQO

6827

 

Cememtery tent

214

Woodlawn Memorial Park

IL

CMEQO

6831

 

International Tractor

214

Woodlawn Memorial Park

IL

CMEQO

6854

 

Toro Snow Blower

214

Woodlawn Memorial Park

IL

CMEQO

6864

 

Scotts Cememtery Lawn Spreader

214

Woodlawn Memorial Park

IL

EQUIP

13256

 

John Deere HPX4

214

Woodlawn Memorial Park

IL

EQUIP

11490

52314

Honda trash pump

214

Woodlawn Memorial Park

IL

EQUIP

12467

 

Casket Lift

214

Woodlawn Memorial Park

IL

EQUIP

14222

A1-23848

Imperial Stainless Steel Devic

 



 

--------------------------------------------------------------------------------

3 Digit #Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

 

214

Woodlawn Memorial Park

IL

EQUIP

14706

10954741

WAC Vibratory Rammer

401

Sunset Hill Cemetery

IL

EQUIP

13003

 

Dump Trailer

401

Sunset Hill Cemetery

IL

EQUIP

13004

 

Monument Lift/Sling

401

Sunset Hill Cemetery

IL

EQUIP

13005

 

Frigid Lowering Device

401

Sunset Hill Cemetery

IL

EQUIP

13006

 

Frigid Lowering Device

401

Sunset Hill Cemetery

IL

EQUIP

13007

 

John Deere 310 Backhoe

401

Sunset Hill Cemetery

IL

EQUIP

13008

 

John Deere 650

401

Sunset Hill Cemetery

IL

EQUIP

13009

 

John Deere 4005

401

Sunset Hill Cemetery

IL

EQUIP

13010

 

John Deere 06505

401

Sunset Hill Cemetery

IL

EQUIP

13011

 

John Deere 06505

401

Sunset Hill Cemetery

IL

EQUIP

13013

 

2007 Grass Hopper Mower

401

Sunset Hill Cemetery

IL

EQUIP

13014

 

2010 Grass Hopper Mower

401

Sunset Hill Cemetery

IL

EQUIP

13015

 

Casket Lift

401

Sunset Hill Cemetery

IL

EQUIP

13856

54095

John Deere 930M Ztrak

401

Sunset Hill Cemetery

IL

EQUIP

12815

 

#5502SK lowering device

401

Sunset Hill Cemetery

IL

EQUIP

13823

24380834

BS 50-4S Rammer Tamper

 

 

 

 

--------------------------------------------------------------------------------

 

STONEMOR - MOON MSA SCHEDULE 3 (Vehicles)

 

3 Digit #

Name

State

U

nit #

M

odel Description

V IN

 

450

Allegheny County Memorial Park

PA

01002096

2009 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F57)

1FDAF57Y69EA85028

450

Allegheny County Memorial Park

PA

01002102

2014 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F5H)

1FDUF5HY0EEB03478

472

Lakewood Memorial Park

PA

00995232

2004 Case 580SM - Tractor (580SM)

N4C304033

461

Erie County Memorial park

PA

00996934

2016 Ford F-350 Chassis XL 4x4 SD Regular Cab 165 in. WB DRW (F3H)

1FDRF3H63GEB56655

461

Erie County Memorial park

PA

01002106

1999 Ford Super Duty F-350 DRW Reg Cab WB 4WD (F37)

1FDWF37S0XEE80535

467

Mt Royal Memorial Park

PA

01002103

2014 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F5H)

1FDUF5HYXEEA87399

467

Mt Royal Memorial Park

PA

01002113

2014 Ford Escape Titanium 4dr 4x4 (U9J)

1FMCU9J98EUE32754

467

Mt Royal Memorial Park

PA

01019789

2001 CHEVROLET VENTURE 4DR WAGON EXT (1UM16)

1GNDX03EX1D252778

465

Roselawn Memorial Gardens

PA

01001873

1997 FORD F-250 HD P/U 4X4 133" WB (F26)

1FTHF26H8VEC21947

456

Pinewood Memorial park

PA

01002069

1995 Chevrolet C/K 3500 Reg Cab WB, CA 4WD DRW (CK31003)

1GBJK34K9SE214183

456

Pinewood Memorial park

PA

01002092

2011 Ford Super Duty F-350 DRW 4WD SuperCab 162" WB 60" CA (X3H)

1FD8X3H64BEC82489

603

Rolling Green

PA

01019790

2006 Ford Explorer 4dr 114" WB 4.0L XLT 4WD (U73)

1FMEU73E26ZA11480

252

Hillside Cemetery

PA

01001917

1999 CHEVROLET SILVERADO 1500 REG 133" (CK15903)

1GCEK14V2XE159644

252

Hillside Cemetery

PA

01001934

1997 CHEVROLET 3500 HD CHASS-CAB 183.5" (CC31003)

1GBJC34R6VF047614

252

Hillside Cemetery

PA

01002064

2003 FORD F-250 SD SUPERCAB SRW 4WD (X21)

1FTNX21L83EC15977

252

Hillside Cemetery

PA

01002072

2009 Chevrolet Silverado 1500 Work Truck 4x4 Extended Cab 6.6 ft. box 143.5 in.
WB (CK10753)

1GCEK19C79Z237242

252

Hillside Cemetery

PA

01002073

1998 CHEVROLET K2500 REG CAB P/U 131.5" (CK20903)

1GCGK24R5WZ255339

252

Hillside Cemetery

PA

01002112

2007 Ford Super Duty F-450 DRW 4WD Reg Cab WB CA (F47)

1FDXF47Y27EB04028

252

Hillside Cemetery

PA

01008084

2001 Ford Super Duty F-450 Reg Cab 4WD (F47)

1FDXF47S31EA83161

108

Mt. Lebanon Cemetery

NJ

01001925

1998 FORD EXPLORER 4DR WAGON 4X4 (U34)

1FMZU34E2WUB84258

108

Mt. Lebanon Cemetery

NJ

01002174

2009 Ford Super Duty F-250 SRW 4WD Reg Cab 137" (F21)

1FTNF21589EA07014

108

Mt. Lebanon Cemetery

NJ

01002183

1998 GMC SIERRA 1500 REG CAB 131.5 (TC10903)

1GTEC14M0WZ850988

108

Mt. Lebanon Cemetery

NJ

01002184

1998 GMC SIERRA 1500 REG CAB 131.5 (TC10903)

1GTEC14M2WZ850989

108

Mt. Lebanon Cemetery

NJ

01002194

1985 GMC Pickup C2500

2GTFC24H6F1522321

108

Mt. Lebanon Cemetery

NJ

01002195

1997 Ford F-350 Chassis Cab Reg Cab WB, CA DRW 4WD (F38)

3FEKF38G1VMA39752

108

Mt. Lebanon Cemetery

NJ

01002216

2014 Ford Super Duty F-350 DRW 4WD Reg Cab WB CA (F3H)

1FDRF3H60EEB73071

108

Mt. Lebanon Cemetery

NJ

01002218

2008 Ford Escape XLT 3.0L 4dr 4x4 (U93)

1FMCU93128KB85688

108

Mt. Lebanon Cemetery

NJ

01002220

1987 Ford Bronco 2dr Wagon (U15)

1FMEU15H5HLA33628

108

Mt. Lebanon Cemetery

NJ

01002221

1998 FORD EXPLORER 4DR WAGON 4X4 (U34)

1FMZU34EZWUB84258

108

Mt. Lebanon Cemetery

NJ

01016564

2019 John Deere 310EP - Backhoe / Loader (310 EP)

1T0310ELCKG353475

214

Woodlawn Memorial Park

IL

01001654

2002 Chrysler Town & Country All-wheel Drive Passenger Van Small Van (RSCP53)

2C8GT54L82R573985

214

Woodlawn Memorial Park

IL

01001676

2004 Chevrolet Silverado 3500 Chassis Work Truck 4x4 Regular Cab 137 in. WB DRW
(CK36003)

1GBJK34UX4E291908

214

Woodlawn Memorial Park

IL

01001687

2005 GMC Sierra 1500 Work Truck 4x4 Extended Cab 6.6 ft. box 143.5 in. WB
(TK15753)

1GTEK19BX5E159872

214

Woodlawn Memorial Park

IL

01001907

1989 GMC 3/4 Ton Pickups Fleetside 131.5" 4WD (K20903)

1GTGK24K6KE507331

401

Sunset Hill Memorial Estates

IL

01001673

2005 Chrysler Town & Country LX Front-wheel Drive LWB Passenger Van (RSYH53)

2C4GP44R65R236742

401

Sunset Hill Memorial Estates

IL

01001677

2015 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG8FZ527263

401

Sunset Hill Memorial Estates

IL

01001680

2000 GMC Classic Sierra 3500 Reg Cab 135.5" WB 4WD DRW (TK31003)

1GDJK34R7YF517941

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 4 (Pricing Schedule)

 

(See attached)

 

Schedule 4

 

--------------------------------------------------------------------------------

 

STONEMOR - MOON MSA SCHEDULE 4

 

1H'20/ Month (Rollout Period)

2H'20/ Month

2021

2022

2023

2024

3 Digit #

4 Digit #

Name

JAN

FEB

MAR

APR

MAY

JUN

JUL

Monthly

Total

Monthly

Annual

Monthly

Annual

Monthly

Annual

Monthly

Annual

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

450

5637

Allegheny County Memorial Park

3,725

3,725

3,725

3,725

8,472

10,945

10,945

10,945

99,987

11,164

133,965

11,387

136,645

11,615

139,378

11,847

142,165

454

5618

Greenlawn Burial Estates

3,725

3,725

3,725

3,725

8,472

10,945

10,945

10,945

99,987

11,164

133,965

11,387

136,645

11,615

139,378

11,847

142,165

458

5622

Lawn Haven Burial Estates

3,725

3,725

3,725

3,725

8,472

10,945

10,945

10,945

99,987

11,164

133,965

11,387

136,645

11,615

139,378

11,847

142,165

472

5636

Lakewood Memorial Park

3,725

3,725

3,725

3,725

8,472

10,945

10,945

10,945

99,987

11,164

133,965

11,387

136,645

11,615

139,378

11,847

142,165

461

5625

Erie County Memorial Park

3,725

3,725

3,725

3,725

8,472

10,945

10,945

10,945

99,987

11,164

133,965

11,387

136,645

11,615

139,378

11,847

142,165

467

5631

Mt. Royal Memorial Park

3,725

3,725

3,725

3,725

8,472

10,945

10,945

10,945

99,987

11,164

133,965

11,387

136,645

11,615

139,378

11,847

142,165

465

5629

Roselawn Memorial Gardens - PA

3,725

3,725

3,725

3,725

8,472

10,945

10,945

10,945

99,987

11,164

133,965

11,387

136,645

11,615

139,378

11,847

142,165

452

5616

Woodlawn Cemetery

3,725

3,725

3,725

3,725

8,472

10,945

10,945

10,945

99,987

11,164

133,965

11,387

136,645

11,615

139,378

11,847

142,165

456

5620

Pinewood Memorial Park

3,725

3,725

3,725

3,725

8,472

10,945

10,945

10,945

99,987

11,164

133,965

11,387

136,645

11,615

139,378

11,847

142,165

603

603

Rolling Green Cemetery

9,253

9,253

9,253

18,378

29,079

29,079

29,079

29,079

278,769

29,661

355,928

30,254

363,047

30,859

370,308

31,476

377,714

252

252

Hillside Cemetery

9,253

9,253

9,253

18,378

29,079

29,079

29,079

29,079

278,769

29,661

355,928

30,254

363,047

30,859

370,308

31,476

377,714

108

2163

Mt. Lebanon Cemetery

3,435

3,435

3,435

3,435

3,435

4,219

27,281

27,281

185,081

27,826

333,916

28,383

340,594

28,950

347,406

29,529

354,354

214

214

Woodlawn Memorial Park-IL

2,957

2,957

2,957

2,957

10,016

13,692

13,692

13,692

117,691

13,966

167,592

14,245

170,944

14,530

174,363

14,821

177,850

215

215

Woodlawn Memorial Park II-IL

2,957

2,957

2,957

2,957

10,016

13,692

13,692

13,692

117,691

13,966

167,592

14,245

170,944

14,530

174,363

14,821

177,850

401

401

Sunset Hill Cemetery

3,039

3,039

3,039

3,039

7,485

13,441

13,441

13,441

113,731

13,710

164,522

13,984

167,813

14,264

171,169

14,549

174,592

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS

 

 

64,421

64,421

64,421

82,672

165,362

201,707

224,768

224,768

1,991,614

229,264

2,751,166

233,849

2,806,189

238,526

2,862,313

243,297

2,919,559

 

 

Bi-Monthly Payment

 

 

 

41,336

82,681

100,854

112,384

112,384

 

114,632

 

116,925

 

119,263

 

121,648

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5 (Outsourced Sites)

 

(See attached)

 

 

 

Schedule 5

 

--------------------------------------------------------------------------------

 

STONEMOR - MOON MSA SCHEDULES 1 & 5

 

 

StoneMor Field Organization

 

Moon Organization

3 Digit #

4 Digit #

Name

Address

Rollout Date

Outsourced Status

Division

Area

Cluster

 

RegionSub-Region

 

450

5637

Allegheny County Memorial Park

1600 Duncan Avenue Allison Park, PA 15101

 

5/11/2020

YES

 

North

NA2

NC08

 

R3

North Pittsburgh

454

5618

Greenlawn Burial Estates

731 West Old Route 422 Butler, PA 16001

 

5/11/2020

YES

 

North

NA2

NC08

 

R3

North Pittsburgh

458

5622

Lawn Haven Burial Estates

1290 Butler Road Worthington, PA 16262

 

5/11/2020

YES

 

North

NA2

NC08

 

R3

North Pittsburgh

472

5636

Lakewood Memorial Park

943 Rt 910 Cheswick, PA 15024

 

5/11/2020

YES

 

North

NA2

NC08

 

R3

North Pittsburgh

461

5625

Erie County Memorial Park

7880 Edinboro Road Erie, PA 16509

 

5/11/2020

NO

 

North

NA2

NC08

 

R3

North Pittsburgh

467

5631

Mt. Royal Memorial Park

2700 Mt. Royal Blvd. Glenshaw, PA 15116

 

5/11/2020

YES

 

North

NA2

NC08

 

R3

North Pittsburgh

465

5629

Roselawn Memorial Gardens - PA

17045 Conneaut Lake Road Meadville, PA 16335

 

5/11/2020

NO

 

North

NA2

NC08

 

R3

North Pittsburgh

452

5616

Woodlawn Cemetery

450 Penn Avenue Aliquippa, PA 15001

 

5/11/2020

YES

 

North

NA2

NC07

 

R3

North Pittsburgh

456

5620

Pinewood Memorial Park

20950 Rte 19 Cranberry Twp., PA 16066

 

5/11/2020

YES

 

North

NA2

NC08

 

R3

North Pittsburgh

603

603

Rolling Green Cemetery

1008 West Chester Pike West Chester, PA 19382

 

4/16/2020

YES

 

North

NA3

NC10

 

R4

Philadelphia - Non AOP

252

252

Hillside Cemetery

2556 Susquehana Rd Roslyn, PA 19001

 

4/16/2020

YES

 

North

NA1

NC01

 

R4

Philadelphia - Non AOP

108

2163

Mt. Lebanon Cemetery

485B Route 1 South, Suite 340

 

6/29/2020

YES

 

North

NA4

NC11

 

R4

New Jersey

214

214

Woodlawn Memorial Park-IL

23060 West Jeﬀerson St Joliet, IL 60431

 

5/11/2020

YES

 

South

SA4

SC39

 

R1

Chicago

215

215

Woodlawn Memorial Park II-IL

22500 West Jeﬀerson St Joliet, IL 60431

 

5/11/2020

YES

 

South

SA4

SC39

 

R1

Chicago

401

401

Sunset Hill Cemetery

50 Fountain Drive Glen Carbon, IL 62034

 

5/18/2020

NO

 

South

SA4

SC37

 

R1

West

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 